

116 HR 3621 : Comprehensive CREDIT Act of 2020
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionH. R. 3621IN THE SENATE OF THE UNITED STATESJanuary 30, 2020ReceivedAN ACTTo amend the Fair Credit Reporting Act to remove adverse information for certain defaulted or delinquent private education loan borrowers who demonstrate a history of loan repayment, and for other purposes.1.Short titleThis Act may be cited as the Comprehensive Credit Reporting Enhancement, Disclosure, Innovation, and Transparency Act of 2020 or the Comprehensive CREDIT Act of 2020.2.Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title.Sec. 2. Table of contents.Sec. 3. Findings.Sec. 4. Effective date.Sec. 5. Discretionary surplus fund.Title I—Improvements to the Dispute ProcessSec. 101. Dispute procedures and disclosures relating to reinvestigations.Sec. 102. Consumer awareness of dispute rights.Sec. 103. Maintenance of records by furnishers.Sec. 104. Duties of furnishers relating to dispute procedures, notices, and disclosures.Sec. 105. Right to appeal disputes relating to reinvestigations and investigations.Sec. 106. Revised consumer reports.Sec. 107. Indication of dispute by consumers and use of disputed information.Sec. 108. Accuracy and completeness report duties for consumer reporting agencies and furnishers.Sec. 109. Inclusion of public record data sources in consumer reports.Sec. 110. Injunctive relief for victims.Title II—Free Credit Scores for ConsumersSec. 201. Definitions.Sec. 202. Consumer information on calculation of scores.Sec. 203. Disclosures relating to credit scores and educational credit scores.Sec. 204. Free credit score disclosures and consumer reports.Sec. 205. Provision of consumer reports and credit scores by private educational lenders.Sec. 206. Provision of consumer reports and credit scores by motor vehicle lenders or indirect auto lenders.Sec. 207. Provision of consumer reports and credit scores by residential mortgage lenders.Title III—Student Borrower Credit Improvement ActSec. 301. Removal of adverse information for certain private education loan borrowers.Sec. 302. Private education loan definitions.Title IV—Credit restoration for victims of predatory activities and unfair consumer reporting practicesSec. 401. Adverse credit information.Sec. 402. Expedited removal of fully paid or settled debt from consumer reports.Sec. 403. Medical debt collections.Sec. 404. Credit restoration for victims of predatory mortgage lending and servicing.Sec. 405. Credit restoration for certain private education loans borrowers.Sec. 406. Financial abuse prevention.Sec. 407. Prohibition of certain factors related to Federal credit restoration or rehabilitation.Title V—Clarity in Credit Score FormationSec. 501. Consumer Bureau study and report to Congress on the impact of non-traditional data.Sec. 502. Consumer Bureau oversight of credit scoring models.Sec. 503. Review of changes to credit scoring models.Title VI—Restrictions on Credit Checks for Employment DecisionsSec. 601. Prohibition on the use of credit information for most employment decisions.Title VII—Prohibition on misleading and unfair consumer reporting practicesSec. 701. Prohibition on automatic renewals for promotional consumer reporting and credit scoring products and services.Sec. 702. Prohibition on misleading and deceptive marketing related to the provision of consumer reporting and credit scoring products and services.Sec. 703. Prohibition on excessive direct-to-consumer sales.Sec. 704. Fair access to consumer reporting and credit scoring disclosures for nonnative English speakers and the visually and hearing impaired.Sec. 705. Comparison shopping for loans without harm to credit standing.Sec. 706. Nationwide consumer reporting agencies registry.Sec. 707. Protection for certain consumers affected by a shutdown.Title VIII—Protections against identity theft, fraud, or a related crimeSec. 801. Identity theft report definition.Sec. 802. Amendment to protection for files and credit records of protected consumers.Sec. 803. Enhancement to fraud alert protections.Sec. 804. Amendment to security freezes for consumer reports.Sec. 805. Clarification of information to be included with agency disclosures.Sec. 806. Provides access to fraud records for victims.Sec. 807. Required Bureau to set procedures for reporting identity theft, fraud, and other related crime.Sec. 808. Establishes the right to free credit monitoring and identity theft protection services for certain consumers.Sec. 809. Ensures removal of inquiries resulting from identity theft, fraud, or other related crime from consumer reports.Title IX—MiscellaneousSec. 901. Definitions.Sec. 902. Technical correction related to risk-based pricing notices.Sec. 903. FCRA findings and purpose; voids certain contracts not in the public interest.Sec. 904. GAO study on the use of credit in housing determinations.Sec. 905. GAO study on the effects of credit scores impacted by a student borrower’s defaulted or delinquent private education loan.Sec. 906. GAO study on consumer reporting agency compliance with consent orders.Sec. 907. Protections for active duty uniformed consumer.Sec. 908. Positive credit reporting permitted.Sec. 909. Sense of Congress.Sec. 910. Cybersecurity supervision and examination of large consumer reporting agencies.3.FindingsCongress finds the following:(1)General findings on credit reporting(A)Consumer reporting agencies (CRAs) are companies that collect, compile, and provide information about consumers in the form of consumer reports for certain permissible statutory purposes under the Fair Credit Reporting Act (15 U.S.C. 1681 et seq.) (FCRA). The three largest CRAs in this country are Equifax, TransUnion, and Experian. These CRAs are referred to as nationwide CRAs and the reports that they prepare are commonly referred to as credit reports. Furnishers, such as creditors, lenders, and debt collection agencies, voluntarily submit information to CRAs about their accounts such as the total amount for each loan or credit limit for each credit card and the consumer’s payment history on these products. Reports also include identifying information about a consumer, such as their birthdate, previous mailing addresses, and current and previous employers.(B)In a December 2012 paper, Key Dimensions and Processes in the U.S. Credit Reporting System: A review for how the nation’s largest credit bureaus manage consumer data, the Bureau of Consumer Financial Protection (Consumer Bureau) noted that the three nationwide CRAs maintain credit files on approximately 200 million adults and receive information from about 10,000 furnishers. On a monthly basis, these furnishers provide information on over 1.3 billion consumer credit accounts or other trade lines.(C)The 10 largest institutions furnishing credit information to each of the nationwide CRAs account for more than half of all accounts reflected in consumers’ credit files.(D)Consumer reports play an increasingly important role in the lives of American consumers. Most creditors, for example, review these reports to make decisions about whether to extend credit to consumers and what terms and conditions to offer them. As such, information contained in these reports affects whether a person is able to get a private education loan to pay for college costs, to secure a mortgage loan to buy a home, or to obtain a credit card, as well as the terms and conditions under which consumer credit products or services are offered to them.(E)Credit reports are also increasingly used for many noncredit decisions, including by landlords to determine whether to rent an apartment to a prospective tenant and by employers to decide whether to hire potential job applicants or to offer a promotion to existing employees.(F)CRAs have a statutory obligation to verify independently the accuracy and completeness of information included on the reports that they provide.(G)The nationwide CRAs have failed to establish and follow reasonable procedures, as required by existing law, to establish the maximum level of accuracy of information contained on consumer reports. Given the repeated failures of these CRAs to comply with accuracy requirements on their own, legislation is intended to provide them with detailed guidance improving the accuracy and completeness of information contained in consumer reports, including procedures, policies, and practices that these CRAs should already be following to ensure full compliance with their existing obligations.(H)The presence of inaccurate or incomplete information on these reports can result in substantial financial and emotional harm to consumers. Credit reporting errors can lead to the loss of a new employment opportunity or a denial of a promotion in an existing job, stop someone from being able to access credit on favorable terms, prevent a person from obtaining rental housing, or even trigger mental distress.(I)Current industry practices impose an unfair burden of proof on consumers trying to fix errors on their reports.(J)Consumer reports containing inaccurate or incomplete credit information also undermine the ability of creditors and lenders to effectively and accurately underwrite and price credit.(K)Recognizing that credit reporting affects the lives of almost all consumers in this country and that the consequences of errors on a consumer report can be catastrophic for a consumer, the Consumer Bureau began accepting consumer complaints about credit reporting in October 2012.(L)As of early December 2019, the Consumer Bureau has handled approximately 391,560 credit reporting complaints about the top three CRAs, making credit reporting consistently in the top third most-complained-about subject matter on which the Consumer Bureau accepts consumer complaints. Incorrect information in reports and frustrations about burdensome and time-consuming process to disputing items is are consistently top reported concerns from consumers.(M)Other common types of credit reporting complaints submitted to the Consumer Bureau related to the improper use of a report, trouble obtaining a report or credit score, CRAs’ investigations, and credit monitoring or identity protection.(N)In the fall 2019 Supervisory Highlights, the Consumer Bureau noted that one or more of the largest CRAs continue to struggle to adequately oversee furnishers to ensure that they were adhering to the CRA’s vetting policies and to establish proper procedures to verify public record information.(O)According to the fall 2016 Supervisory Highlights, Consumer Bureau examiners determined that one or more debt collectors never investigated indirect disputes that lacked detail or were not accompanied by attachments with relevant information from the consumer. Examiners also found that notifications sent to consumers about disputes considered frivolous failed to identify for the consumers the type of material that they could provide in order for the debt collector to complete the investigation of the disputed item.(P)A February 2014 Consumer Bureau report titled Credit Reporting Complaint Snapshot found that consumers are confused about the extent to which the nationwide CRAs are required to provide them with validation and documentation of a debt that appears on their credit report.(Q)As evidence that the current system lacks sufficient market incentives for CRAs to develop more robust procedures to increase the accuracy and completeness of information on credit reports, litigation discovery documented by the National Consumer Law Center (NCLC), as part of a February 2019 report titled Automated Injustice Redux: Ten Years after a Key Report, Consumers Are Still Frustrated Trying to Fix Credit Reporting Errors, showed that at least two of the three largest CRAs use quota systems to force employees to process disputes hastily and without the opportunity for conducting meaningful investigations. At least one nationwide CRA only allowed dispute resolution staff 5 minutes to handle a consumer’s call. Furthermore, these CRAs were found to have awarded bonuses for meeting quotas and punished those who didn’t meet production numbers with probation.(R)Unlike most other business relationships, where consumers can register their satisfaction or unhappiness with a particular credit product or service simply by taking their business elsewhere, consumers have no say in whether their information is included in the CRAs databases and limited legal remedies to hold the CRAs accountable for inaccuracies or poor service.(S)Accordingly, despite the existing statutory mandate for CRAs to follow reasonable procedures to assure the maximum possible accuracy of the information whenever they prepare consumer reports, numerous studies, the high volume of consumer complaints submitted to the Consumer Bureau about incorrect information on consumer reports, and supervisory activities by the Consumer Bureau demonstrate that CRAs continue to skirt their obligations under the law.(2)Incorrect information on consumer reports(A)Consumers are entitled to dispute errors on their consumer reports with either the CRA, who issued the report, or directly with furnishers, who supplied the account information to the CRA, and request that mistakes be deleted or removed. Consumers, who believe an investigation has not correctly resolved their dispute, however, have few options, other than requesting that a statement about the dispute be included with their future reports.(B)CRAs have a statutory obligation under the FCRA to perform a reasonable investigation by conducting a substantive and searching inquiry when a consumer disputes an item on their report. In doing so, CRAs must conduct an independent review about the accuracy of any disputed item and cannot merely rely on a furnisher’s rubber-stamp verification of the integrity of the information they have provided to CRAs.(C)In Report to Congress Under Section 319 of the Fair and Accurate Credit Transactions Act of 2003 released by the Federal Government in December 2012, found that 26 percent of survey participants identified at least one potentially material error on their consumer reports, and 13 percent experienced a change in their credit score once the error was fixed.(D)Consumer Bureau examiners have identified repeated deficiencies with the nationwide CRAs’ information collection. In the fall 2019 Supervisory Highlights, the Consumer Bureau noted continued weaknesses with CRAs’ methods and processes for assuring maximum possible accuracy in their reports. Examiners also found, with certain exceptions, no quality control policies and procedures in place to test consumer reports for accuracy.(E)In its Credit Reporting Complaint Snapshot released in February 2014, the Consumer Bureau found that consumers were uncertain about the depth and validity of the investigations performed about a disputed item. Consumers also expressed frustration that, even though they provided supporting materials that they believed demonstrated the inaccuracy of the information provided by furnishers, errors continued to remain on their reports.(F)In the winter 2015 Supervisory Highlights released in March 2015, the Consumer Bureau reported that one or more nationwide CRAs failed to adequately fulfill their dispute-handling obligations, including by not forwarding to furnishers all relevant information found in letters and supporting documents supplied by consumers when they submitted disputes failing to notify consumers that they had completed investigations, and not providing consumers with the results of the CRAs’ reviews about their disputes.(G)Consumer Bureau examiners also noted in the fall 2016 Supervisory Highlights released in October 2016 that one or more entities failed to provide adequate guidance and training to staff about how to differentiate FCRA disputes from general customer inquiries, complaints, or debt validation requests. Consumer Bureau supervisors also directed one or more entities to develop and implement reasonable procedures to ensure that direct and indirect disputes are appropriately logged, categorized, and resolved.(H)Consumers’ increasing frustration about the difficulties of trying to fix credit reporting errors, evidenced through the volume of consumer complaints related to errors submitted to the Consumer Bureau, are also echoed in another Federal Government study issued in January 2015. In the Report to Congress under Section 319 for the Fair and Accurate Credit Transactions Act of 2003, the study found that nearly 70 percent (84 people) of participants from a previous survey that had filed disputes with CRAs continued to believe that at least some of the disputed information remained inaccurate at the time of the follow-up survey. Despite these views, 50 percent (42 people) of the survey participants decided to just give up trying to fix the errors, with only 45 percent (38 people) of them planning to continue to try to resolve their disputes.(I)The consistently high volume of consumer complaints submitted to the Consumer Bureau about credit reporting errors, coupled with the largest CRAs’ repeated quality control weaknesses found by Consumer Bureau examiners, show that the nationwide CRAs have failed to establish and follow reasonable procedures to assure maximum accuracy of information and to conduct independent investigations of consumers’ disputes. These ongoing problems demonstrate the need for legislation to—(i)enhance obligations on furnishers to substantiate information and require furnishers to keep records for the same amount of time that adverse information about these accounts may appear on a person’s consumer report;(ii)eliminate CRAs’ discretion to determine the relevancy of materials provided by consumers to support their dispute claims by instead requiring them to pass all material onto furnishers and eliminating CRA’s discretion to deem some disputes frivolous or irrelevant when a consumer resubmits a claim that they believe has been inadequately resolved;(iii)enhance educational content on CRAs’ websites to improve consumers’ understanding of the dispute process and to make it easier for all consumers to initiate claims, including by providing these disclosures in other languages besides English; and(iv)create a new consumer right to appeal reviews by CRAs and furnishers of the initial disputes.(3)Injunctive relief(A)Despite the fact that the FCRA currently provides implicit authority for injunctive relief, consumers have been prevented from exercising this right against CRAs. Legislation explicitly clarifying this right is intended to underscore congressional intent that injunctive relief should be viewed as a remedy available to consumers.(B)Myriad findings by the courts, regulators, consumers, and consumer advocates make clear that CRAs have failed to establish adequate standards for the accuracy and completeness of consumer reports, yet the nationwide CRAs have demonstrated little willingness to voluntarily retool their policies and procedures to fix the problems.(C)Providing courts with explicit authority to issue injunctive relief, by telling the CRAs to remedy unlawful practices and procedures, would further CRAs’ mandate under the FCRA to assure the maximum possible accuracy and completeness of information contained on credit reports.(D)Absent explicit authority to issue injunctions, history suggests that the nationwide CRAs are likely to continue conducting business as usual in treating any monetary settlements with individual consumers and fines imposed by State attorneys general and Federal regulators, simply as the cost of doing business.(4)Credit scores(A)While nationwide CRAs are required by law to supply consumers with a free copy of their credit report annually, they can charge consumers to obtain a credit score disclosure.(B)Many consumers do not realize that they have more than just one credit score. Because the submission of credit information to CRAs is voluntary and not all furnishers submit information to every CRA, the information contained in a report also varies among CRAs. As a result, the credit score generated by each CRA is also likely to vary, resulting in potentially different credit decisions based on an evaluation of different credit reports obtained from different CRAs.(C)A February 2015 Consumer Bureau report titled Consumer Voices on Credit Reports and Scores found that consumers had questions about what actions to take to improve their scores once they had seen them, suggesting that additional disclosures and educational content would be helpful to consumers. The Consumer Bureau found that consumers were confused by conflicting advice on how to improve their scores.(D)That report also noted that consumers found the process for obtaining consumer reports and credit scores confusing. Consumers also were uncertain about whether, and under what circumstances, they could obtain a consumer report for free.(5)Private education loans(A)The Consumer Bureau’s October 2014 report titled Annual Report of the CFPB Student Loan Ombudsman noted many private education loan borrowers, who sought to negotiate a modified repayment plan when they were experiencing a period of financial distress, were unable to get assistance from their loan holders, which often resulting in them defaulting on their loans. This pattern resembles the difficulty that a significant number of mortgage loan borrowers experienced when they sought to take responsible steps to work with their mortgage loan servicer to avoid foreclosure during the Great Recession.(B)Although private student loan holders may allow a borrower to postpone payments while enrolled in school full-time, many limit this option to a certain time period, usually 48 to 66 months. This limited time period may not be sufficient for those who need additional time to obtain their degree or who want to continue their education by pursing a graduate or professional degree. The Consumer Bureau found that borrowers who were unable to make payments often defaulted or had their accounts sent to collections before they were even able to graduate.(6)Deceptive practices at certain proprietary education institutions and career education programs(A)NCLC cited the proliferation of law enforcement actions against many for-profit schools in its June 2014 report, titled Ensuring Educational Integrity: 10 Steps to Improve State Oversight of For-profit Schools, to demonstrate the pervasive problem in this sector of targeting low-income students with deceptive high-pressure sales techniques involving inflated job placement rates and misleading data on graduate wages, and false representations about the transferability of credits and the employability of graduates in occupations that require licensure. Student loan borrowers at these schools may be left with nothing but worthless credentials and large debt. Those who default on their student loans face years with damaged credit that will adversely impact their ability to rent or buy homes, purchase cars, and find employment.(B)The closure and bankruptcy of Corinthian Colleges, which was found to have deceived students by steering them into high-interest student loans based on misleading graduation rates and employment data, is a good example of the problem. Even after its closure, many Corinthian students remained saddled with student loan debt, worthless degrees, and few prospects for employment.(C)Attending a 2-year, for-profit college costs, on average, four times as much as attending a community college. Students at for-profit colleges represent only about 11 percent of the total higher education population but a startling 44 percent of all Federal student loan defaults, according to the United States Department of Education (DOE).(D)According to NCLC, a disproportionate number of for-profit students are low-income and people of color. These schools target veterans, working parents, first-generation students, and non-English speaking students, who may be more likely than their public or private nonprofit school counterparts to drop out, incur enormous student debt, and default on this debt. In the 2011–2012 school year, 28 percent of African Americans and 15 percent of Latinos attending 4-year institutions were enrolled in a for-profit school, compared to 10 percent of Whites.(E)As highlighted in a press release titled Obama Administration Announces Final Rules to Protect Students from Poor-Performing Career College Programs, that was issued by the DOE on October 30, 2014, [t]oo often, students at career colleges—including thousands of veterans—are charged excessive costs, but don’t get the education they paid for. Instead, students in such programs are provided with poor quality training, often for low-wage jobs or in occupations where there are simply no job opportunities. They find themselves with large amounts of debt and, too often, end up in default. In many cases, students are drawn into these programs with confusing or misleading information..(7)Medical debt(A)Research by the Consumer Bureau has found that the inclusion of medical collections on consumer reports has unfairly reduced consumers’ credit scores.(B)The Consumer Bureau’s review of 5 million anonymized credit files from September 2011 to September 2013, for example, found that credit scores may underestimate a person’s creditworthiness by up to 10 points for those who owe medical debt, and may underestimate a person’s creditworthiness by up to 22 points after the medical debt has been paid. For consumers with lower credit scores, especially those on the brink of what is considered subprime, a 10 to 22 point decrease in their credit scores can have a significant impact on their lives, including by affecting whether they are able to qualify for credit and, if so, the terms and conditions under which it is extended to them.(C)The Consumer Bureau found that half of all collections trade lines that appear on consumer reports are related to medical bills claimed to be owed to hospitals and other medical providers. These trade lines affect the reports of nearly one-fifth of all consumers in the credit reporting system.(D)The Consumer Bureau has found that there are no objective or enforceable standards that determine when a debt can or should be reported as a collection trade line. Because debt buyers and collectors determine whether, when, and for how long to report a collection account, there is only a limited relationship between the time period reported, the severity of a delinquency, and when or whether a collection trade line appears on a consumer’s credit report.(E)Medical bills can be complex and confusing for many consumers, which results in consumers’ uncertainty about what they owe, to whom, when, or for what, that may cause some people, who ordinarily pay their bills on time, to delay or withhold payments on their medical debts. This uncertainty can also result in medical collections appearing on consumer reports. In a December 2014 report titled Consumer Credit Reports: A Study of Medical and Non-Medical Collections, the Consumer Bureau found that a large portion of consumers with medical collections show no other evidence of financial distress and are consumers who ordinarily pay their other financial obligations on time. Unlike with most credit products or services, such as credit cards, installment loans, utilities, or wireless or cable services that have contractual account disclosures describing the terms and conditions of use, most consumers are not told what their out-of-pocket medical costs will be in advance. Consumers needing urgent or emergency care rarely know, or are provided, the cost of a medical treatment or procedure before the service is rendered.(F)The Consumer Bureau concluded that the presence of medical collections is less predictive of future defaults or serious delinquencies than the presence of a nonmedical collection in a study titled Data Point: Medical Debt and Credit Scores, issued in May 2014.(G)FICO’s latest credit scoring model, FICO 9, changes the treatment of paid collections to disregard any collection matters that the consumer has paid in full. FICO 9, however, is not yet widely used by lenders.(H)VantageScore’s latest credit scoring model, VantageScore 4.0, will be available in the fall of 2017. This model will penalize medical collections less than non-medical ones.(I)The three nationwide CRAs entered into a settlement agreement with the New York State attorney general in 2015 to address deficiencies in their dispute resolution process and enhance the accuracy of items on reports. These policy changes will be implemented in a three-phased rollout, culminating by June 2018. Subsequently, these CRAs entered into a cooperative agreement with 31 State Attorneys General, which was the basis of the creation of the National Consumer Assistance Plan (NCAP) to change some of their business practices.(J)While the CRAs appear to be voluntarily adopting policy changes on a nationwide basis, they are not obligated to do so for consumers who reside in States that are not party to any of the consent orders.(K)As a result of the settlement agreements, the three nationwide CRAs will set a 180-day waiting period before including medical collections on a report and will remove a medical collection from a report once it is paid by an insurance company. While this change will benefit many, once a medical collection appears on a report, it will only be deleted or suppressed if it is found to have been the insurance company’s obligation to pay and the insurer pays it. Given the research showing there is little predictive value in medical debt information, medical collections that are paid or settled should quickly be removed from a report, regardless of who pays or settles this debt.(8)Financial abuse by known persons(A)Financial abuse and exploitation are frequently associated with domestic violence. This type of abuse may result in fraudulent charges to a credit card or having fraudulent accounts created by the abuser in the survivor’s name that could affect ratings by CRAs. Financial abuse may also result in the survivor’s inability to make timely payments on their valid obligations due to loss or changes in income that can occur when their abuser steals from or coerces the survivor to relinquish their paychecks or savings that could affect ratings by CRAs.(B)By racking up substantial debts in the survivor’s name, abusers are able to exercise financial control over their survivors to make it economically difficult for the survivor, whose credit is often destroyed, to escape the situation.(C)Domestic abuse survivors with poor credit are likely to face significant obstacles in establishing financial independence from their abusers. This can be due, in part, because consumer reports may be used when a person attempts to obtain a checking account, housing, insurance, utilities, employment, and even a security clearance as required for certain jobs.(D)Providing documentation of identity (ID) theft in order to dispute information on one’s consumer report can be particularly challenging for those who know their financial abuser.(E)While it is easier for consumers who obtain a police report to remove fraudulent information from their consumer report and prevent it from reappearing in the future, according to the Empire Justice Center, safety and other noncredit concerns may impact the capacity of a survivor of financial abuse committed by a known person to turn to law enforcement to get a police report.(F)According to the Legal Aid Society in New York, domestic abuse survivors, seeking to remove adverse information stemming from financial abuse by contacting their furnishers directly, are likely to face skepticism about claims of ID theft perpetrated by a partner because of an assumption that they are aware of, and may have been complicit in, the activity which the survivor alleges stems from financial abuse.(9)Deceptive and misleading marketing practices(A)The Consumer Bureau’s February 2015 report titled Consumer Voices on Credit Reports and Scores found that some consumers did not obtain a copy of their consumer report due to concerns about security or of being trapped into purchasing unwanted products like an additional report or a credit monitoring service.(B)In January 2017, the Consumer Bureau fined TransUnion and Equifax for deceptively marketing credit scores for purchase by consumers as the same credit scores typically used by lenders to determine creditworthiness and for luring consumers into costly subscription services that were advertised as free or $1 that automatically charged recurring fees unless cancelled by consumers. The Consumer Bureau also found that Equifax was illegally advertising its products on webpages that consumers accessed through AnnualCreditReport.com before consumers obtained their free disclosures. Because of these troubling practices, TransUnion was ordered to pay $13.9 million in restitution to harmed consumers and a civil penalty of $3 million to the Consumer Bureau. Equifax was ordered to pay more than $3.7 million to affected consumers as well as a civil money penalty of $2.5 million to the Consumer Bureau. As part of the consent orders, the CRAs are also supposed to change the way that they sell their products to consumers. The CRAs must also obtain consumers’ express consent before enrolling them into subscription services as well as make it easer for consumers to cancel these programs.(C)The Consumer Bureau fined the other nationwide CRA—Experian—in March 2017 for deceiving consumers about the use of credit scores that it marketed and sold to consumers as credit scores that were used by lenders and for illegally advertising its products on web pages that consumers accessed through AnnualCreditReport.com before they obtained their free annual disclosures. Experian was ordered to pay more than $3.7 million in restitution to harmed consumers and a civil monetary penalty of $2.5 million to the Consumer Bureau.(D)The Consumer Bureau’s January and March 2017 consent orders with the three nationwide CRAs show that these CRAs have enticed consumers into purchasing products and services that they may not want or need, in some instances by advertising products or services free that automatically converted into an ongoing subscription service at the regular price unless cancelled by the consumer. Although these CRAs must now change their deceptive marketing practices, codifying these duties is an appropriate way to ensure that these companies never revert back to such misleading tactics.(E)Given the ubiquitous use of consumer reports in consumers’ lives and the fact that consumers’ participation in the credit reporting system is involuntary, CRAs should also prioritize providing consumers with the effective means to safeguard their personal and financial information and improve their credit standing, rather than seeking to exploit consumers’ concerns and confusion about credit reporting and scoring, to boost their companies’ profits.(F)Vulnerable consumers, who have legitimate concerns about the security of their personal and financial information, deserve clear, accurate, and transparent information about the credit reporting tools that may be available to them, such as fraud alerts and freezes.(10)Clarity in credit scoring(A)The February 2015 report of the Bureau of Consumer Financial Protection titled Consumer Voices on Credit Reports and Scores found that some consumers are reluctant to comparison shop for loans and other types of consumer credit products out of fear that they will lower their credit scores by doing so.(B)The Consumer Bureau found that one of the most common barriers for people in reviewing their own credit reports and shopping for the best credit terms was a lack of understanding of the differences between soft and hard inquiries and whether requesting a copy of their own report would adversely impact their credit standing.(C)The Bureau of Consumer Financial Protection revealed that consumers with accurate perceptions of their creditworthiness may be better equipped to shop for favorable credit terms.(11)Credit checks and employment decisions(A)The use of consumer reports as a factor in making hiring decisions has been found to be prevalent in a diverse array of occupations, and is not limited to certain high-level management or executive positions.(B)According to the California Labor Federation, only 25 percent of employers researched the credit history of job applicants in 1998. However, this practice had increased to 43 percent by 2006 and to 60 percent by 2011.(C)A study titled Do Job Applicant Credit Histories Predict Job Performance Appraisal Ratings or Termination Decisions?, published in 2012, found that, while credit history might conceptually measure a person’s level of responsibility, ability to meet deadlines, dependability, or integrity, it does not, in practice, actually predict an employee’s performance or likelihood to quit. Credit reports contain many inaccuracies and credit history can be contaminated by events that are sometimes outside a person’s control, such as a sudden medical expense after an accident or the loss of a job during an economic downturn. The study found that there is no benefit from using credit history to predict job performance or turnover.(D)Despite the absence of data showing a correlation between job performance and credit-worthiness, employers continue to use credit checks as a proxy for assessing character and integrity. According to a 2012 Society for Human Resource Management survey, organizations indicated that they used credit checks on job candidates primarily to reduce or prevent theft and embezzlement and to minimize legal liability for negligent hiring.(E)The use of credit checks for employment purposes creates a true catch-22 for unemployed people with impaired credit. For example, the financial hardship caused by losing a job may cause some unemployed individuals to make late or partial payments on their bills, but their poor credit standing caused by this negative information on their consumer report can also impede their chances of obtaining a new job to end their financial distress.(F)A September 2014 report by the New York City Council’s Committee on Civil Rights noted that, for those who have been unemployed for an extended period of time and whose credit has suffered as they fell behind on bills, the use of credit reports in the hiring process can exacerbate and perpetuate an already precarious situation.(G)In a March 2013 Demos report titled Discredited: How Employment Credit Checks Keep Out Qualified Workers Out of a Job, one in four survey participants who were unemployed said that a potential employer had requested to check their credit report as part of a job application. Among job applicants with blemished credit histories in the survey, one in seven had been told that they were not being hired because of their credit history.(H)While job applicants must give prior approval for a prospective employer to pull their credit reports under the FCRA, this authorization, as a practical matter, does not constitute an effective consumer protection because an employer may reject any job applicant who refuses a credit check.(I)Some negative information on a report may stem from uncontrollable circumstances, or significant life events in a consumer’s life, such as a medical crisis or a divorce. Demos found that poor credit is associated with household unemployment, lack of health coverage, and medical debt, which are factors that reflect economic conditions in the country and personal misfortune that have little relationship with how well a job applicant would perform at work.(J)In October 2011, FICO noted that from 2008 to 2009 approximately 50 million people experienced a 20-point drop in their credit scores and about 21 million saw their scores decline by more than 50 points. While the Great Recession reduced many consumers’ credit scores due to foreclosures and other financial hardships, the financial crisis had a particularly harsh impact on African Americans and Latinos, as racial and ethnic minorities and communities of color were frequently targeted by predatory mortgage lenders who steered borrowers into high-cost subprime loans, even when these borrowers would have qualified for less costly prime credit.(K)A May 2006 Brookings Institution report titled Credit Scores, Reports, and Getting Ahead in America found that counties with a relatively higher proportion of racial and ethnic minorities in the United States tended to have lower credit scores compared with counties that had a lower concentration of communities of color.(L)Studies have consistently found that African American and Latino households tend, on average, to have lower credit scores than White households. The growing use of credit checks, therefore, may disproportionately screen otherwise qualified racial and ethnic minorities out of jobs, leading to discriminatory hiring practices, and further exacerbating the trend where unemployment for African American and Latino communities is elevated well above the rate of Whites.(M)A 2012 Demos survey found that 65 percent of White respondents reported having good or excellent credit scores while over half of African American households reported only having fair or bad credit.(12)Deceptive and misleading marketing practices(A)The Consumer Bureau’s February 2015 report titled Consumer Voices on Credit Reports and Scores found that some consumers did not obtain a copy of their consumer report due to concerns about security or of being trapped into purchasing unwanted products like an additional report or a credit monitoring service.(B)In January 2017, the Consumer Bureau fined TransUnion and Equifax for deceptively marketing credit scores for purchase by consumers as the same credit scores typically used by lenders to determine creditworthiness and for luring consumers into costly subscription services that were advertised as free or $1 that automatically charged recurring fees unless cancelled by consumers. The Consumer Bureau also found that Equifax was illegally advertising its products on webpages that consumers accessed through AnnualCreditReport.com before consumers obtained their free disclosures. Because of these troubling practices, TransUnion was ordered to pay $13.9 million in restitution to harmed consumers and a civil penalty of $3 million to the Consumer Bureau. Equifax was ordered to pay more than $3.7 million to affected consumers as well as a civil money penalty of $2.5 million to the Consumer Bureau. As part of the consent orders, the CRAs are also supposed to change the way that they sell their products to consumers. The CRAs must also obtain consumers’ express consent before enrolling them into subscription services as well as make it easer for consumers to cancel these programs.(C)The Consumer Bureau fined the other nationwide CRA—Experian—in March 2017 for deceiving consumers about the use of credit scores that it marketed and sold to consumers as credit scores that were used by lenders and for illegally advertising its products on web pages that consumers accessed through AnnualCreditReport.com before they obtained their free annual disclosures. Experian was ordered to pay more than $3.7 million in restitution to harmed consumers and a civil monetary penalty of $2.5 million to the Consumer Bureau.(D)The Consumer Bureau’s January and March 2017 consent orders with the three nationwide CRAs show that these CRAs have enticed consumers into purchasing products and services that they may not want or need, in some instances by advertising products or services free that automatically converted into an ongoing subscription service at the regular price unless cancelled by the consumer. Although these CRAs must now change their deceptive marketing practices, codifying these duties is an appropriate way to ensure that these companies never revert back to such misleading tactics.(E)Given the ubiquitous use of consumer reports in consumers’ lives and the fact that consumers’ participation in the credit reporting system is involuntary, CRAs should also prioritize providing consumers with the effective means to safeguard their personal and financial information and improve their credit standing, rather than seeking to exploit consumers’ concerns and confusion about credit reporting and scoring, to boost their companies’ profits.(F)Vulnerable consumers, who have legitimate concerns about the security of their personal and financial information, deserve clear, accurate, and transparent information about the credit reporting tools that may be available to them, such as fraud alerts and freezes.(13)Protections for consumers’ credit information(A)Despite heightened awareness, incidents of ID theft continue to rise. In February 2015, the Federal Government reported that ID theft was the top consumer complaint that it received for the 15th consecutive year. As these incidents increase, consumers experience significant financial loss and emotional distress from the inability to safeguard effectively and inexpensively their credit information from bad actors.(B)According to a Carnegie Mellon study, children are 50 times more likely than adults to have their identities stolen. Child identities are valuable to thieves because most children do not have existing files, and their parents may not notice fraudulent activity until their child applies for a student loan, a job, or a credit card. As a result, the fraudulent activity of the bad actors may go undetected for years.(C)Despite the increasing incidents of children’s ID theft, parents who want to proactively prevent their children from having their identity stolen, may not be able to do so. Only one of the three nationwide CRAs currently allows parents from any State to set up a freeze for a minor child. At the other two nationwide CRAs, parents can only obtain a freeze after a child has become an ID theft victim because, it is only at this point, that these CRAs have an existing credit file for the child. While many States have enacted laws to address this problem, there is no existing Federal law.(D)According to Javelin Strategy & Research’s 2015 Identity Fraud study, $16 billion was stolen by fraudsters from 12.7 million American consumers in 2014. Similarly, the United States Department of Justice found an estimated 7 percent of all residents age 16 or older (about 17.6 million persons) in this country were victims of one or more incidents of ID theft in 2014, and the number of elderly victims age 65 or older (about 86 percent) increased from 2.1 million in 2012 to 2.6 million in 2014.(E)Consumers frequently express concern about the security of their financial information. According to a 2015 MasterCard survey, a majority of consumers (77 percent) have anxiety about the possibility that their financial information and Social Security numbers may be stolen or compromised, with about 55 percent of consumers indicating that they would rather have naked pictures of themselves leaked online than have their financial information stolen.(F)That survey also revealed that consumers’ fears about the online security of their financial information even outweighed consumers’ worries about other physical security dangers such as having their houses robbed (59 percent) or being pickpocketed (46 percent).(G)According to Consumer Reports, roughly 50 million American consumers spent about $3.5 billion in 2010 to purchase products aimed at protecting their identity, with the annual cost of these services ranging from $120 to $300. As risks to consumers’ personal and financial information continue to grow, consumers need additional protections to ensure that they have fair and reasonable access to the full suite of ID theft and fraud prevention measures that may be right for them.4.Effective dateExcept as otherwise specified, the amendments made by this Act shall take effect 2 years after the date of the enactment of this Act.5.Discretionary surplus fund(a)In generalThe dollar amount specified under section 7(a)(3)(A) of the Federal Reserve Act (12 U.S.C. 289(a)(3)(A)) is reduced by $26,000,000 (increased by $1,000,000) (increased by $1,000,000) (increased by $15,000,000).(b)Effective dateThe amendment made by subsection (a) shall take effect on September 30, 2029.IImprovements to the Dispute Process101.Dispute procedures and disclosures relating to reinvestigations(a)In generalSection 611(a) of the Fair Credit Reporting Act (15 U.S.C. 1681i(a)) is amended to read as follows:(a)Reinvestigations of disputed information by a consumer reporting agency(1)Reinvestigations required(A)In generalSubject to subsection (f), if the completeness or accuracy of any item of information contained in a consumer’s file at a consumer reporting agency is disputed by the consumer and the consumer notifies the agency (either directly or indirectly through a reseller or an authorized third party) of such dispute, the agency shall, free of charge—(i)conduct a reasonable reinvestigation using the process described in paragraph (3) to determine whether the disputed information is inaccurate, incomplete, or cannot be verified;(ii)notify the consumer that a notation described in section 605(e) will be added to the consumer’s file until the reinvestigation has been completed and that such notation can be removed at the request of the consumer; and(iii)before the end of the 30-day period beginning on the date on which the consumer reporting agency receives the notice of the dispute from the consumer or the reseller—(I)record the current status of the disputed information; or(II)delete or modify the item in accordance with paragraph (3)(D).(B)Extension of period to reinvestigateExcept as provided in subparagraph (C), the 30-day period described in subparagraph (A) may be extended for period not to exceed 15 days if the consumer reporting agency receives additional information from the consumer or the reseller regarding the dispute after the date on which the consumer reporting agency notified any person who provided any item of information in dispute under paragraph (2)(A).(C)Limitations on extension of period to reinvestigateSubparagraph (B) shall not apply to any reinvestigation in which, during the 30-day period described in subparagraph (A), the disputed information is found to be inaccurate or incomplete, or the consumer reporting agency determines that the disputed information cannot be verified.(2)Prompt notice of dispute to furnisher of information; provision of information regarding dispute provided by the consumer or reseller(A)In generalBefore the end of the period of 5 business days beginning on the date on which a consumer reporting agency receives notice of a dispute from any consumer or reseller under paragraph (1)(A), the consumer reporting agency shall provide notification of the dispute to any person who provided any item of information in dispute, at the address and in the manner established with such person. The notice shall include all information, including substantiating documents, regarding the dispute that was submitted to the consumer reporting agency.(B)Provision of additional information regarding dispute after notification to the furnisher of informationIf a consumer reporting agency receives additional information regarding the dispute from the consumer or reseller after the agency provides the notification described under subparagraph (A) and before the end of the 30-day period described in paragraph (1)(A), the consumer reporting agency shall, not later than 3 business days after receiving such information, provide such information to the person who provided the information in dispute.(3)Reasonable standards for consumer reporting agencies for conducting reinvestigations and resolving disputes submitted by consumers(A)In generalIn conducting a reinvestigation of disputed information, a consumer reporting agency shall, at a minimum—(i)maintain sufficient resources and trained staff, commensurate with the volume and complexity of disputes received or reasonably anticipated to be received, to determine whether the disputed information is accurate, complete, or can be verified by the person who provided the information;(ii)ensure that all staff involved at any level of the reinvestigation process, including any individual with ultimate authority over determining whether the disputed information is inaccurate, incomplete, or cannot be verified, are located within the United States;(iii)verify that the personally identifiable information of the consumer submitting the dispute matches the personally identifiable information contained in the consumer’s file, and that such information is accurate and complete;(iv)verify that the consumer reporting agency has a record of the information being disputed; and(v)conduct a reasonable review that considers all information, including substantiating documents, provided by the consumer or reseller.(B)Consumer reportingThe consumer reporting agency shall not impose any limitation or otherwise impede the ability of a consumer to submit information about the disputed item.(C)Independent analysisThe reinvestigation conducted under subparagraph (A) shall be an independent analysis, separate from any investigation by a reseller or a person who provided the disputed information.(D)Deletion or modification of information contained in a consumer fileIf the disputed information is found to be inaccurate, incomplete, or cannot be verified, the dispute resolution staff of the consumer reporting agency shall have the direct authority to delete or modify such information in the consumer’s file, as appropriate, during the 30-day period described in paragraph (1)(A), shall promptly notify the consumer of the results of the reinvestigation as described in paragraph (4), and shall promptly notify any person who provided such information to the consumer reporting agency of the modification or deletion made to the consumer’s file.(4)Notice to consumer of results of reinvestigation(A)In generalNot later than 5 business days after the conclusion of a reinvestigation conducted under this subsection, the consumer reporting agency shall provide written notice to the consumer of the results of the reinvestigation by postal mail or, if authorized by the consumer for that purpose, by other means available to the agency.(B)Contents of notice to consumer of results of reinvestigationThe notice described in subparagraph (A) shall include—(i)a statement that the reinvestigation of the disputed information has been completed;(ii)a statement informing the consumer as to whether the disputed information was determined to be inaccurate, incomplete, or unverifiable, including a statement of the specific reasons supporting the determination;(iii)if information in the consumer’s file has been deleted or modified as a result of the reinvestigation—(I)a copy of the consumer report and credit score or educational score (if applicable) that is based upon the consumer’s revised file;(II)a statement identifying the specific information from the consumer’s file that was deleted or modified because such information was determined to be inaccurate, incomplete, or unverifiable by the consumer reporting agency;(III)a statement that the consumer has the right, free of charge, to obtain an additional consumer report and credit score or educational credit score (if applicable) within the 12-month period following the date of the conclusion of the reinvestigation, regardless of whether the consumer obtained or will obtain a free annual consumer report and credit score or educational score (if applicable) under section 612; and(IV)a statement that the consumer has the right, free of charge, to request under subsection (d) that the consumer reporting agency furnish notifications of the consumer’s revised report;(iv)a description of the procedure used by the dispute resolution staff of the consumer reporting agency to determine the accuracy or completeness of the information, including the business name, mailing address, telephone number, and Internet website address (if available) of any person who provided information who was contacted by the staff in connection with the determination;(v)a statement that the consumer has the right, free of charge, to add a narrative statement to the consumer’s file disputing the accuracy or completeness of the information, regardless of the results of the reinvestigation by the agency, and the process for submitting such a narrative pursuant to subsection (b);(vi)a copy of all information relating to the consumer that was used by the consumer reporting agency in carrying out the reinvestigation and relied upon as the basis for the determination about the accuracy and completeness of the disputed information;(vii)a statement that a consumer may, free of charge, challenge the results of the reinvestigation by appeal within 120 days after the date the notice of the results of the reinvestigation was provided to the consumer and the process for submitting an appeal;(viii)a statement informing the consumer that a notation described in section 605(e) will be added to the file of the consumer during the period in which the consumer appeals the results of a reinvestigation and that such notation can be removed at the request of the consumer; and(ix)any other information, as determined by the Bureau.(5)Requirements relating to reinsertion of previously deleted or modified material(A)Certification of new determination that item is accurate or completeA consumer reporting agency may not reinsert into a consumer’s file any information that was previously deleted or modified pursuant to paragraph (3)(D), unless the person who provided the information—(i)requests that the consumer reporting agency reinsert such information;(ii)submits a written certification that the information is accurate and complete; and(iii)provides a statement describing the specific reasons why the information should be inserted.(B)Notice to consumer before reinsertion can occurUpon receipt of a request for reinsertion of disputed information under subparagraph (A), the consumer reporting agency shall, not later than 5 business days before the consumer reporting agency reinserts the information into the consumer’s file, notify the consumer in writing of such request for reinsertion. Such notice shall include—(i)the business name, mailing address, telephone number, and Internet website address (if available) of any person who provided information to or contacted the consumer reporting agency in connection with the reinsertion;(ii)a copy of the information relating to the consumer, the certification that the information is accurate or complete, and the statement of the reasons supporting reinsertion provided by the person who provided the information to the consumer reporting agency under subparagraph (A);(iii)a statement that the consumer may obtain, free of charge and within the 12-month period following the date the notice under this subparagraph was issued, a consumer report and credit score or educational score (if applicable) from the consumer reporting agency that includes the reinserted information, regardless of whether the consumer obtained or will obtain a free annual consumer report and credit score or educational credit score (if applicable) under section 612;(iv)a statement that the consumer may appeal the determination that the previously deleted or modified information is accurate or complete and a description of the procedure for the consumer to make such an appeal pursuant to subsection (i); and(v)a statement that the consumer has the right to add a narrative statement, free of charge, to the consumer’s file disputing the accuracy or completeness of the disputed information and a description of the process to add such a narrative statement pursuant to subsection (b).(6)Expedited dispute resolutionIf a consumer reporting agency determines that the information provided by the consumer is sufficient to substantiate that the item of information is inaccurate, incomplete, or cannot be verified by the person who furnished such information, and the consumer reporting agency deletes or modifies such information within 3 business days of receiving notice of the dispute, the consumer reporting agency shall be exempt from the requirements of paragraph (4), if the consumer reporting agency provides to the consumer—(A)prompt notice confirming the deletion or modification of the information from the consumer’s file in writing or by other means, if agreed to by the consumer when the information is disputed;(B)a statement of the consumer’s right to request that the consumer reporting agency furnish notifications of a revised consumer report pursuant to subsection (d);(C)not later than 5 business days after deleting or modifying the information, a copy of the consumer report and credit score or educational score (if applicable) that is based upon the consumer’s revised file; and(D)a statement that the consumer may obtain, free of charge and within the 12-month period following the date the notice under this paragraph was sent to the consumer, a consumer report and credit score or educational score (if applicable) from the consumer reporting agency, regardless of whether the consumer obtained or will obtain their free annual consumer report and credit score or educational score (if applicable) under section 612.(7)No excuse for failure to conduct reinvestigationA consumer reporting agency may not refuse to conduct a reinvestigation under this subsection because the agency determines that the dispute was submitted by an authorized third party, unless the agency has clear and convincing evidence that the third party is not authorized to submit the dispute on the consumer’s behalf. If the consumer reporting agency refuses to reinvestigate a dispute for these reasons, it shall provide a clear and conspicuous notice to the consumer explaining the reasons for the refusal and describing the specific information the consumer is required to provide for the agency to conduct the reinvestigation..(b)Ensuring consumer reporting agencies furnish certain notifications without chargeSection 611(d) of the Fair Credit Reporting Act (15 U.S.C. 1681i(d)) is amended by inserting and without charge after request of the consumer.(c)Including specialty consumer reporting agencies in reports(1)In generalSection 611(e) of the Fair Credit Reporting Act (15 U.S.C. 1681i(e)) is amended by inserting or 603(x) after section 603(p).(2)Technical amendmentSection 611(e)(1) of the Fair Credit Reporting Act (15 U.S.C. 1681i(e)(1)) is amended by striking The Commission and inserting The Bureau.(d)Conforming amendmentsThe Fair Credit Reporting Act (15 U.S.C. 1681 et seq.) is further amended—(1)in section 605B(c)(2), by striking section 611(a)(5)(B) and inserting section 611(a)(5);(2)in section 611—(A)in subsection (c), by striking unless there is reasonable grounds to believe that it is frivolous or irrelevant,; and(B)in subsection (f)(3)—(i)in subparagraph (A), by striking paragraph (6), (7), or (8) of subsection (a) and inserting paragraph (4) or (5) of subsection (a); and(ii)in subparagraph (B), by striking in the manner required under paragraph (8)(A); and(3)in section 623(b)(1)(B), by striking relevant before information.(e)Global technical corrections to references to nationwide specialty consumer reporting agencyThe Fair Credit Reporting Act (15 U.S.C. 1681 et seq.) is further amended—(1)by striking section 603(w) and inserting section 603(x) each place such term appears; and(2)in section 612(a)(1)(A), by striking (w) and inserting (x).102.Consumer awareness of dispute rightsSection 611 of the Fair Credit Reporting Act (15 U.S.C. 1681i) is amended by adding at the end the following new subsection:(h)Increased consumer awareness of dispute rights(1)In generalNot later than 180 days after the date of enactment of this subsection, each consumer reporting agency described under subsection (p) or (x) of section 603 shall—(A)establish an Internet website accessible to consumers; and(B)post on the home page of such website a hyperlink to a separate webpage established and maintained solely for the purpose of providing information to a consumer about how to dispute an item of information in the consumer report of the consumer.(2)Dispute webpage requirementsFor a consumer reporting agency described under subsection (p) or (x) of section 603, the separate dispute webpage described in paragraph (1)(B)—(A)may not include any type or form of marketing, advertising, information, or material associated with any products or services offered or sold to consumers;(B)shall clearly and conspicuously disclose a concise statement regarding how to file a dispute through the agency, free of charge, in the manner and format prescribed by the Bureau;(C)shall describe the types of documents that will be used by the agency in resolving the dispute, including the business name and mailing address to which a consumer may send such documents;(D)shall include a clear and concise explanation of and the process for using electronic or other means to submit such documents, free of charge, and without any character or data limitation imposed by the agency;(E)shall include a statement that the consumer may submit information, free of charge, that the consumer believes will assist the consumer reporting agency in determining the results of the reinvestigation of the dispute;(F)shall clearly and conspicuously disclose a statement describing the procedure likely to be used by the consumer reporting agency in carrying out a reinvestigation to determine the accuracy or completeness of the disputed item of information, including the time period in which the consumer will be notified of the results of the reinvestigation, and a statement that the agency may extend the reinvestigation period by an additional 15 days if the consumer submits additional information after a certain date; and(G)shall provide translations of all information on the webpage in each of the 10 most commonly spoken languages, other than English, in the United States, as determined by the Bureau of the Census on an ongoing basis, and in formats accessible to individuals with hearing or vision impairments..103.Maintenance of records by furnishersSection 623 of the Fair Credit Reporting Act (15 U.S.C. 1681s–2) is amended by adding at the end the following new subsection:(f)Duty of furnishers To maintain records of consumers(1)In generalA person who furnishes information to a consumer reporting agency relating to a consumer who has an account with that person shall maintain all information necessary to substantiate the accuracy and completeness of the information furnished, including any records establishing the liability and terms and conditions under which credit was extended to a consumer and any payment history with respect to such credit.(2)Retention periodRecords described under paragraph (1) shall be maintained until the information with respect to which the records relate may no longer be included in a consumer report pursuant to section 605.(3)Transfer of ownershipIf a person providing information to a consumer reporting agency is acquired by another person, or if another person acquires the right to repayment connected to such information, the acquiring person shall be subject to the requirements of this subsection with respect to such information to the same extent as the person who initially provided such information to the consumer reporting agency. The person selling or transferring the right to repayment shall provide the information described in paragraph (1) to the transferee or the acquirer..104.Duties of furnishers relating to dispute procedures, notices, and disclosures(a)Duty To provide accurate and complete informationSection 623(a) of the Fair Credit Reporting Act (15 U.S.C. 1681s–2(a)) is amended—(1)in the subsection heading, by inserting and complete after accurate;(2)in paragraph (1)—(A)by inserting or incomplete after inaccurate each place that term appears; and(B)in subparagraph (D), by inserting or completeness after accuracy; and(3)in paragraph (8)—(A)in subparagraph (A), by inserting and completeness after accuracy; and(B)in subparagraph (D), by inserting or completeness after accuracy.(b)Negative information notices to consumersSection 623(a)(7) of the Fair Credit Reporting Act (15 U.S.C. 1681s–2(a)(7)) is amended to read as follows:(7)Duty of furnishers to inform consumers about reporting negative information(A)General negative information warning notice to all consumers prior to furnishing such information(i)In generalAny person that regularly furnishes negative information to a consumer reporting agency described in subsection (p) or (x) of section 603 about activity on any accounts of a consumer held by such person or transactions associated with credit extended to a consumer by such person shall provide a written general negative information warning notice to each such consumer before such person may furnish any negative information relating to such a consumer.(ii)ContentSuch notice shall—(I)be clear and conspicuous;(II)describe the types of activities that constitute negative information;(III)inform the consumer that the person may report negative information relating to any such accounts or transactions to a consumer reporting agency described in subsection (p) or (x) of section 603;(IV)state that the negative information may appear on a consumer report of the consumer for the periods described in section 605 and that during such periods, the negative information may adversely impact the consumer’s credit score;(V)state that in some limited circumstances, the negative information may result in other adverse actions, including a denial of a new job or a promotion from existing employment; and(VI)state that the consumer has right to—(aa)obtain a copy of their consumer report and credit score or educational score (if applicable), which in some instances can be obtained free of charge, from any consumer reporting agency to which negative information may be been sent; and(bb)dispute, free of charge, any errors on a consumer report relating to the consumer.(iii)Timing of noticeSuch person shall provide such notice to a consumer not later than 90 days before the date on which the person furnishes negative information relating to such consumer.(B)Specific negative information notice to a consumer(i)In generalAny person described in subparagraph (A) that has furnished negative information relating to activity on any accounts of a consumer held by such person or transactions associated with credit extended to a consumer by such person to a consumer reporting agency described in subsection (p) or (x) of section 603 shall send a written notice to each such consumer.(ii)ContentSuch notice shall—(I)be clear and conspicuous;(II)inform the consumer that the person has furnished negative information relating to such accounts or transactions to a consumer reporting agency described in subsection (p) or (x) of section 603;(III)identify any consumer reporting agency to which the negative information was furnished, including the name of the agency, mailing address, Internet website address, and toll-free telephone number; and(IV)include the statements described in subclauses (IV), (V), and (VI) of subparagraph (A)(ii).(iii)Time of noticeSuch person shall provide such notice to a consumer not later than 5 business days after the date on which the person furnished negative information relating to such consumer.(C)Notice effective for subsequent submissionsAfter providing the notice described in subparagraph (B), the person may submit additional negative information to a consumer reporting agency described in subsection (p) or (x) of section 603 without providing additional notice to the consumer, unless another person acquires the right to repayment connected to the additional negative information. The acquiring person shall be subject to the requirements of this paragraph and shall be required to send consumers the written notices described in this paragraph, if applicable.(D)Non-traditional data furnishersAny person that furnishes negative information to a consumer reporting agency described in subsection (p) or (x) of section 603 relating to any accounts of, or transactions associated with, a consumer by such person involving non-traditional data shall be subject to the requirements described in subparagraphs (A), (B), and (C).(E)Model notices(i)Duty of bureauNot later than 6 months after date of the enactment of this paragraph, the Bureau shall issue model forms for the notices described in subparagraphs (A) and (B) that a person may use to comply with the requirements of this paragraph.(ii)Use of model notice not requiredNo provision of this paragraph may be construed to require a person to use the model notices prescribed by the Bureau.(iii)Compliance using model noticesA person shall be deemed to be in compliance with the requirements of subparagraph (A)(ii) or (B)(ii) (as applicable) if the person uses the model notice prescribed by the Bureau.(F)Issuance of general negative warning notice without submitting negative informationNo provision of this paragraph may be construed to require a person described in subparagraph (A) or (D) to furnish negative information about a consumer to a consumer reporting agency described in subsection (p) or (x) of section 603.(G)Safe harborA person shall not be liable for failure to perform the duties required by this paragraph if the person reasonably believes that the person is prohibited, by law, from contacting the consumer.(H)Effective dateThe requirements of subparagraphs (A), (B), (C), and (D) shall not take effect until the date that is 6 months after the date of the issuance of model forms for notices under subparagraph (E).(I)DefinitionsIn this paragraph, the following definitions shall apply:(i)Negative informationThe term negative information means information concerning a consumer’s delinquencies, late payments, insolvency, or any form of default.(ii)Non-traditional dataThe term non-traditional data relates to telecommunications payments, utility payments, rent payments, remittances, wire transfers, and such other items as determined by the Bureau..(c)Duties of furnishers after receiving notice of dispute from a consumerSection 623(a)(8)(E) of the Fair Credit Reporting Act (15 U.S.C. 1681s–2(a)(8)(E)) is amended to read as follows:(E)Duties of furnishers after receiving notice of dispute from a consumerAfter receiving a notice of dispute from a consumer pursuant to subparagraph (D), the person that provided the information in dispute to a consumer reporting agency shall—(i)promptly provide to each consumer reporting agency to which the person furnished the disputed information the notice of dispute;(ii)review all information, including any substantiating documents, provided by the consumer about the disputed information and conduct an investigation, separate from any reinvestigation by a consumer reporting agency or a reseller conducted with respect to the disputed information;(iii)before the expiration of the period under section 611(a)(1) within which a consumer reporting agency would be required to complete its action if the consumer had elected to dispute the information under that section, complete an investigation of the disputed information pursuant to the standards described in subparagraph (G);(iv)notify the consumer, in writing, of the receipt of the dispute that includes—(I)a statement about any information additional to the information that the person is required to maintain under subsection (f) that would support the person’s ability to carry out an investigation to resolve the consumer’s dispute; and(II)a statement that the consumer reporting agency to which the disputed information was provided will include a notation described in section 605(e) in the consumer’s file until the investigation has been completed, and information about how a consumer may request that such notation is removed by the agency;(v)if the investigation determines the disputed information is inaccurate, incomplete, or unverifiable, promptly notify each consumer reporting agency to which the person furnished such information in accordance with paragraph (2); and(vi)notify the consumer of the results of the investigation, in writing, in accordance with subparagraph (H)..(d)Eliminating furnishers’ authority To dismiss disputes as frivolous or irrelevantSection 623(a)(8) of the Fair Credit Reporting Act (15 U.S.C. 1681s–2(a)(8)) is amended by striking subparagraph (F) and redesignating subparagraph (G) as subparagraph (F).(e)Additional dutiesSection 623(a)(8) of the Fair Credit Reporting Act (15 U.S.C. 1681s–2(a)(8)), as amended by subsection (d), is further amended by adding at the end the following new subparagraphs:(G)Reasonable standards for furnishers for conducting investigations and resolving disputes submitted by consumersIn any investigation conducted by a person who furnishes information to a consumer reporting agency of an item of information being disputed by a consumer, the person, at a minimum—(i)shall maintain sufficient resources and trained staff, commensurate with the volume and complexity of disputes received or reasonably anticipated to be received, to conduct investigations;(ii)shall verify that the person has a record of the particular information being disputed, consistent with the requirements of subsection (f);(iii)shall verify that the personally identifiable information of the consumer submitting the dispute matches the personally identifiable information contained on such records;(iv)shall conduct a reasonable review to determine whether the disputed information is accurate, complete, and can be verified that considers all the information, including any substantiating documents, provided by the consumer about the disputed information;(v)shall ensure that the investigation is an independent analysis that is separate from any reinvestigation by a consumer reporting agency or a reseller conducted with respect to the disputed information; and(vi)may not impose any limitations or otherwise impede the ability of a consumer to submit information, including any substantiating documents, about the disputed information.(H)Contents of the notice to the consumer about the results of the investigation by the furnisherThe notice of the results of the investigation described in subparagraph (E) shall include—(i)a statement informing the consumer as to whether the disputed information was determined to be inaccurate, incomplete, or unverifiable;(ii)a statement of the specific reasons supporting the results of the investigation;(iii)a description of the procedure used by the dispute resolution staff of the person who furnishes information to a consumer reporting agency to determine the accuracy or completeness of the information, including the business name, mailing address, telephone number, and Internet website address (if available) of any person who was contacted by the staff in connection with the determination;(iv)a copy of all information relating to the consumer that was used in carrying out the investigation and was the basis for any determination about the accuracy or completeness of the disputed information;(v)a statement that consumer will receive, free of charge, a copy of their consumer report and credit score or educational credit score (if applicable), from any consumer reporting agency to which the disputed information had been provided, regardless of whether the consumer obtained or will obtain a free consumer report and credit score or educational credit score (if applicable) in the 12-month period preceding receipt of the notice described in this subparagraph pursuant to section 612(a)(1);(vi)if the disputed information was found to be inaccurate, incomplete, or unverifiable, a statement that the consumer report of the consumer shall be revised to reflect the change to the consumer’s file as a result of the investigation;(vii)a statement that the consumer has the right to appeal the results of the investigation under paragraph (10), free of charge, within 120 days after the date of the notice of the results of the investigation was provided to the consumer and the process for submitting an appeal;(viii)a statement that the consumer may add a narrative statement, free of charge, to the consumer’s file held by the consumer reporting agency to which the information has been furnished disputing the accuracy or completeness of the information, regardless of the results of the investigation by the person, and the process for contacting any agency that received the consumer’s information from the person to submit a narrative statement;(ix)a statement informing the consumer that a notation described in section 605(e) will be added to the consumer’s file during the period in which the consumer appeals the results of an investigation and that such notation can be removed at the request of the consumer; and(x)a statement that the consumer has the right to request a copy of their consumer report and credit score or educational credit score (if applicable), free of charge, within the 12-month period following the date of the conclusion of the investigation from any consumer reporting agency in which the disputed information had been provided, regardless of whether the consumer obtained or will obtain a free annual consumer report and credit score or educational credit score (if applicable) under this subparagraph or section 612(a)(1)..(f)Conforming amendmentSection 615(a)(4)(B) is amended—(1)by striking , under section 611, with a consumer reporting agency; and(2)by striking furnished by the agency and inserting to a consumer reporting agency under section 611 or to a person who furnished information to an agency under section 623.105.Right to appeal disputes relating to reinvestigations and investigations(a)Appeals of reinvestigations conducted by a consumer reporting agencySection 611 of the Fair Credit Reporting Act (15 U.S.C. 1681i) is amended—(1)in subsection (b), by inserting or if the consumer is unsatisfied with the results of an appeal conducted under subsection (i), after resolve the dispute,; and(2)by inserting after subsection (h) (as added by section 102) the following new subsection:(i)Consumer right To appeal results of a consumer reporting agency reinvestigation(1)In generalWithin 120 days after the date of receipt of the results of a reinvestigation conducted under subsection (a), a consumer (or authorized third party) may, free of charge, appeal the results of such reinvestigation by submitting a notice of appeal to the consumer reporting agency.(2)Notice of appeal(A)RequirementsA notice of appeal described in paragraph (1) may be submitted in writing, or through a toll-free telephone number or other electronic means established by the consumer reporting agency (including on the Internet website described in subsection (h)), and—(i)shall identify the information contained in the consumer’s file that is the subject of the appeal;(ii)shall describe the specific reasons for submitting the notice of appeal; and(iii)may provide any information the consumer believes is relevant to substantiate the validity of the dispute.(B)Consumer reporting agency notice to consumerUpon receipt of such notice of appeal, the consumer reporting agency shall promptly provide to the consumer a statement confirming the receipt of the consumer’s notice of appeal that shall include—(i)an approximate date on which the consumer’s appeal review will be completed;(ii)the process and procedures by which such review will be conducted; and(iii)an employee reference number or other employee identifier for each of the specific individuals designated by the consumer reporting agency who, upon the request of the consumer, may discuss the substance and status of the appeal.(3)Consumer reporting agency requirements upon receipt of notice of appeal(A)In generalNot later than 20 days after receiving a notice of appeal, the consumer reporting agency shall review the appeal. If the consumer reporting agency determines the information is inaccurate, incomplete, or cannot be verified, the consumer reporting agency shall delete or modify the item of information being disputed by the consumer from the file of the consumer before the end of the 20-day period beginning on the date on which the consumer reporting agency receives a notice of an appeal from the consumer.(B)Notice of appeal to furnisher; information regarding dispute provided by the consumer(i)In generalBefore the end of the period of 3 business days beginning on the date on which a consumer reporting agency receives a notice of appeal, the consumer reporting agency shall provide notice of the appeal, including all information relating to the specific appeal that the consumer reporting agency has received from the consumer, to any person who provided any information in dispute.(ii)Provision of additional information regarding the disputeIf the consumer reporting agency receives additional information from the consumer after the agency provides the notice required under clause (i) and before the end of the 20-day period described in subparagraph (A), the consumer reporting agency shall, not later than 3 business days after receiving such information, provide such information to any person who provided the information in dispute and shall have an additional 10 business days to complete the appeal review.(C)Minimum standards for appeals employees(i)DesignationUpon receipt of a notice of appeal under paragraph (1), a consumer reporting agency shall designate one or more specific employees who—(I)shall be assigned an employee reference number or other employee identifier that can be used by the consumer to discuss the appeal with the specific individuals handling the appeal;(II)shall have direct authority to resolve the dispute that is the subject of the notice of appeal from the review stage to its completion;(III)shall meet minimum training and ongoing certification requirements at regular intervals, as established by the Bureau;(IV)shall be located within the United States;(V)may not have been involved in the reinvestigation conducted or terminated pursuant to subsection (a); and(VI)may not be subject to any requirements linking incentives, including promotion, to the number of appeals processed within a certain time period.(ii)RequirementsSuch employees shall conduct a robust review of the appeal and make a determination regarding the accuracy and completeness of the disputed information by—(I)conducting an independent analysis, separate from any investigation by a reseller or person who provided the disputed information, and separate from any prior reinvestigation conducted by the consumer reporting agency of the disputed information;(II)verifying that the personally identifiable information of the consumer submitting the dispute matches the personally identifiable information contained on the consumer’s file;(III)analyzing the notice of appeal and all information, including any substantiating documents, provided by the consumer with the notice of appeal;(IV)evaluating the validity of any information submitted by any person that was used by the consumer reporting agency in the reinvestigation of the initial dispute;(V)verifying that the consumer reporting agency has a record of the information being disputed; and(VI)applying any additional factors or investigative processes, as specified by the Bureau.(D)Notice of appeal resultsNot later than 5 days after the end of the 20-day period described under subparagraph (A) (or the 10-day extension period, as applicable) the consumer reporting agency shall provide the consumer with written notice of the results of the appeal by postal mail or, if requested by the consumer, by other means. The contents of such notice shall include—(i)a statement that the appeal is completed and the date on which it was completed, the results of the appeal, and the specific reasons supporting the results of the appeal;(ii)a copy of all information relating to the consumer that was used as a basis for deciding the results of the appeal;(iii)a consumer report that is based upon the consumer’s file as that file may have been revised as a result of the appeal;(iv)a description of the procedure used to determine the accuracy and completeness of the information, including the business name, telephone number, mailing address, and Internet website address (if applicable) of any person who provided information that was contacted in connection with such information, if reasonably available;(v)information describing that the consumer may submit a statement, without charge, disputing the accuracy or completeness of information in the consumer’s file that was the subject of an appeal under this subsection by submitting a statement directly to each consumer reporting agency that received the information;(vi)a description of the consumer’s rights pursuant to subsection (d) (relating to furnishing notifications to certain users of consumer reports); and(vii)any other information, as determined by the Bureau.(E)No excuse for failure to conduct appealA consumer reporting agency may not refuse to conduct a review of an appeal under this subsection because the agency determines that the notice of appeal was submitted by an authorized third party, unless the agency has clear and convincing evidence that the third party is not authorized to submit the notice of appeal on the consumer’s behalf. If the consumer reporting agency refuses to conduct a review of the appeal for these reasons, it shall provide a clear and conspicuous written notice to the consumer explaining the reasons for the refusal and describing any information the consumer is required to provide for the agency to conduct a review of the appeal..(b)Appeals of investigations conducted by furnishers of informationSection 623(a) of the Fair Credit Reporting Act (15 U.S.C. 1681s–2(a)) is amended by adding at the end the following new paragraph:(10)Duty of furnishers of information upon notice of appeal of investigation(A)In generalWithin 120 days of the date of receipt of the results of an investigation conducted under paragraph (8)(E), a consumer may, free of charge, appeal such results by submitting a notice of appeal to the person who provided the information in the dispute to a consumer reporting agency (hereafter in this paragraph referred to as the furnisher).(B)Notice of appealA notice of appeal described in subparagraph (A) may be submitted in writing, through a toll-free telephone number, or by other electronic means established by the furnisher, and—(i)shall identify the information contained in the consumer’s file that is the subject of the appeal;(ii)shall describe the specific reasons for submitting the notice of appeal; and(iii)may include any information, including substantiating documents, the consumer believes is relevant to the appeal.(C)Furnisher actionsUpon receipt of such notice of appeal, the furnisher shall—(i)before the end of the period of 3 business days beginning on the date on which the furnisher receives the notice of appeal, notify each consumer reporting agency to which the person furnished such information a statement identifying the items of information that a consumer is appealing; and(ii)notify the consumer confirming the receipt of the consumer’s notice of appeal, including an approximate date when the consumer’s appeal will be completed, the process and procedures by which a review of the appeal will be conducted, and the specific individual designated by the consumer reporting agency who, upon the request of the consumer, may discuss the substance and status of the appeal.(D)Furnisher requirements upon receipt of notice of appealNot later than 20 days after receiving a notice of appeal, the furnisher shall determine whether the item of information being disputed by the consumer is inaccurate, incomplete, or cannot be verified, and shall notify the consumer reporting agency of the determination. If the furnisher cannot verify the accuracy or completeness of the disputed information, the furnisher shall, before the end of the 20-day period beginning on the date on which the furnisher receives notice of an appeal from the consumer, submit instructions to the consumer reporting agency that the item of information being disputed by the consumer should be deleted from the file of the consumer.(E)Minimum standards for appeals employeesUpon receipt of a notice of appeal under subparagraph (A), a furnisher shall designate one or more specific employees who—(i)shall be assigned an employee reference number or other employee identifier that can be used by the consumer to discuss the appeal with the specific individuals handling the appeal;(ii)shall have direct authority to resolve the dispute that is the subject of the notice of appeal on behalf of the furnisher from the review stage to its completion;(iii)shall meet minimum training and ongoing certification requirements at regular intervals, as established by the Bureau;(iv)may not have been involved in an investigation conducted pursuant to paragraph (8); and(v)may not be subject to any requirements linking incentives, including promotion, to the number of appeals processed within a certain time period.(F)Requirements for appeals processSuch employees shall conduct a robust review of the appeal and make a determination regarding the accuracy and completeness of the disputed information by—(i)conducting an independent analysis, separate from any reinvestigation by a reseller or consumer reporting agency, of the disputed information;(ii)verifying that the personally identifiable information related to the dispute is accurate and complete;(iii)analyzing the notice of appeal and all information, including substantiating documents, provided by the consumer with the notice of appeal;(iv)evaluating the validity of any information submitted by any person that was used by the furnisher in the initial investigation into the dispute;(v)verifying that the information being disputed relates to the consumer in whose file the information is located;(vi)verifying that the furnisher has a record of the information being disputed; and(vii)applying any additional factors or investigative processes, as specified by the Bureau.(G)Extension of review periodIf a consumer submits additional information related to the appeal after the period of 3 business days described in subparagraph (C)(i) and before the end of the 20-day period described in subparagraph (D), the furnisher shall have an additional 10 business days to complete the review of the appeal.(H)Notice of appeal resultsNot later than 5 days after the end of the 20-day period described in subparagraph (D) (or the 10-day extension described under subparagraph (G), as applicable) the furnisher shall provide the consumer with written notice of the results of the appeal by mail or, if requested by the consumer, by other means. The contents of such notice shall include—(i)a statement that the appeal is completed and the date on which it was completed, the results of the appeal, and the specific reasons supporting the results of the appeal;(ii)a copy of all information relating to the consumer that was used as a basis for deciding the results of the appeal;(iii)if the appeal results in any change to the consumer report, a notification that the consumer shall receive a copy, free of charge, of a revised consumer report (based upon the consumer’s file as that file was changed as a result of the appeal) and a credit score or educational credit score (if applicable) from each consumer reporting agency that had been furnished incorrect information;(iv)a description of the procedure used to determine the accuracy and completeness of the information, including the business name, telephone number, mailing address, and Internet website address (if applicable), of any person who provided information that was contacted in connection with such information, if reasonably available;(v)information describing that the consumer may submit a statement, without charge, disputing the accuracy or completeness of information in the consumer’s file that was the subject of an appeal under this paragraph by submitting a statement directly to each consumer reporting agency that received the information; and(vi)a notification that the consumer may request the furnisher to submit to each consumer reporting agency the consumer’s request to furnish notifications pursuant to section 611(d) (relating to furnishing notifications to certain users of consumer reports)..(c)Technical amendmentSection 623(a)(8)(A) of the Fair Credit Reporting Act (15 U.S.C. 1681s–2(a)(8)(A)) is amended by striking reinvestigate and inserting investigate.(d)Conforming amendmentsSection 609 of the Fair Credit Reporting Act (15 U.S.C. 1681g) is amended—(1)in subsection (c)—(A)by striking Commission and inserting Bureau each place that term appears;(B)in the subsection heading, by striking rights to obtain and dispute information in consumer reports and to obtain credit scores and inserting key consumer reporting rights; and(C)in paragraph (1)—(i)in the heading, by striking Commission and inserting Bureau;(ii)in subparagraph (B)—(I)in clause (ii), by striking a consumer report without charge under section 612 and inserting consumer reports and credit scores or educational credit scores (as applicable) without charge under section 612;(II)in clause (iii), by inserting or section 623 after section 611;(III)by striking clauses (iv) and (vi);(IV)by inserting after clause (iii) the following new clause:(iv)the right of a consumer to appeal a determination of a reinvestigation conducted by a consumer reporting agency under section 611(i) or an investigation conducted by a furnisher of information under section 623(a)(10);; and(V)by adding at the end the following new clause:(vi)the method and circumstances under which consumers can obtain a 1-year fraud alert, 7-year fraud alert, active duty alert, or security freeze as described in section 605A through a consumer reporting agency described under section 603(p).;(iii)in subparagraph (C) (as amended by subparagraph (A)) by inserting and the Commission after Bureau; and(iv)by adding at the end the following new subparagraph:(D)Publication of summary rightsA consumer reporting agency described under subsection (p) or (x) of section 603 shall display in a clear and conspicuous manner, including on the Internet website of the consumer reporting agency, the summary of rights prepared by the Bureau under this paragraph.; and(2)in subsection (d), by inserting Bureau and the before Commission.106.Revised consumer reportsSection 611 of the Fair Credit Reporting Act (15 U.S.C. 1681i), as amended by section 105(a)(2), is further amended by adding at the end the following new subsection:(j)Requirement To send revised consumer report to consumerUpon receiving a notice described in section 623(a)(8)(E)(iv), each consumer reporting agency shall send to the consumer a revised consumer report and credit score or education credit score (if applicable) based upon the consumer’s file as that file was changed as a result of the investigation..107.Indication of dispute by consumers and use of disputed informationSection 605(f) of the Fair Credit Reporting Act (15 U.S.C. 1681c(f)) is amended to read as follows:(f)Indication of dispute(1)In generalA consumer reporting agency shall include in any consumer report based on the consumer’s file a notation identifying any item of information that is currently in dispute by the consumer if—(A)a consumer disputes the completeness or accuracy of any item of information contained in a consumer’s file pursuant to section 611(a)(1);(B)a consumer files with a consumer reporting agency an appeal of a reinvestigation pursuant to section 611(i); or(C)the consumer reporting agency is notified by a person that furnished any items of information that are currently in dispute by the consumer that—(i)a consumer disputes the completeness or accuracy of any information furnished by a person to any consumer reporting agency pursuant to paragraph (3) or (8) of section 623(a); or(ii)a consumer submits a notice of appeal under section 623(a)(10).(2)Opt outA consumer may submit a request to a consumer reporting agency or a person who furnished the information in dispute, as applicable, to have the notation described in paragraph (1) omitted from the consumer report. Upon receipt of such a request—(A)by a consumer reporting agency, such agency shall remove the notation within 1 business day; and(B)by a person who furnished the information in dispute, such person shall submit such request to each consumer reporting agency to which the person furnished such information within 1 business day and such agency shall remove the notation within 1 business day of receipt of such request..108.Accuracy and completeness report duties for consumer reporting agencies and furnishersSection 607(b) of the Fair Credit Reporting Act (15 U.S.C. 1681e) is amended to read as follows:(b)Accuracy and completeness of report(1)In generalIn preparing a consumer report, a consumer reporting agency shall maintain reasonable procedures to ensure maximum possible accuracy and completeness of the information concerning the individual to whom the consumer report relates.(2)Bureau rule to assure maximum possible accuracy and completeness with credit reporting practices(A)RuleNot later than 18 months after the date of enactment of this subsection, the Bureau shall issue a final rule establishing the procedures described in paragraph (1).(B)RequirementsIn formulating the rule required under subparagraph (A), the Bureau shall—(i)develop standards for matching the personally identifiable information included in the consumer’s file with the personally identifiable information furnished by the person who provided the information to the consumer reporting agency (hereafter in this subsection referred to as the furnisher), including the full name of a consumer, the date of birth of a consumer, the full social security number of a consumer, and any other information that the Bureau determines would aid in assuring maximum possible accuracy and completeness of such consumer reports;(ii)establish processes for a consumer reporting agency to monitor the integrity of the data provided by furnishers and the compliance of furnishers with the requirements of this title;(iii)establish processes for a consumer reporting agency to regularly reconcile data relating to accounts in collection, including those that have not been paid in full, by specifying the circumstances under which the consumer reporting agency shall remove or suppress negative or adverse information from a consumer’s file that has not been updated by a furnisher who is also a debt collector (as defined in section 803 of the Fair Debt Collection Practices Act) within the time period established by the Bureau;(iv)establish procedures to require each consumer reporting agency to review and monitor the quality of information received from any source, including information from public records, by regularly and on an ongoing basis comparing the information received to the information available from the original source and ensuring that the information received is the most current information;(v)develop standards and procedures for consumer reporting agencies to identify furnishers that repeatedly fail to provide accurate and complete information, to take corrective action against such furnishers, and to reject information submitted by such furnishers;(vi)develop standards and procedures for consumer reporting agencies to adopt regarding collection of public record data, including standards and procedures to consider the ultimate data source, how the public record information is filed and its availability and accessibility, and whether information relating to the satisfaction of judgments or other updates to the public record are available on a reasonably timely basis from a particular source; and(vii)establish any other factors, procedures, or processes determined by the Bureau to be necessary to assist consumer reporting agencies in achieving maximum possible accuracy and completeness of the information in consumer reports.(3)Corrective action for furnishers that repeatedly furnish inaccurate or incomplete informationUpon identifying a furnisher that repeatedly fails to furnish accurate, complete, or verifiable information to consumer reporting agencies, the Bureau shall—(A)ensure the prompt removal of any adverse information relating to a consumer’s accounts submitted by such furnisher; and(B)take corrective action, which may include—(i)mandatory revised training and training materials for the staff of the furnisher regarding the furnishing of accurate and complete information;(ii)sharing industry best practices and procedures regarding accuracy and completeness; or(iii)temporarily prohibiting a furnisher from providing information to a consumer reporting agency..109.Inclusion of public record data sources in consumer reportsSection 605(d) of the Fair Credit Reporting Act (15 U.S.C. 1681c(d)) is amended by adding at the end the following:(3)Public record data sourceAny consumer reporting agency that furnishes a consumer report that contains public record data shall also include in such report the source from which that data was obtained, including the particular court, if any, and the date that the data was initially reported or publicized..110.Injunctive relief for victims(a)In generalThe Fair Credit Reporting Act (15 U.S.C. 1681 et seq.) is amended—(1)in section 616—(A)in subsection (a), by amending the subsection heading to read as follows: Damages;(B)by redesignating subsections (c) and (d) as subsections (d) and (e), respectively; and(C)by inserting after subsection (b) the following new subsection:(c)Injunctive reliefIn addition to any other remedy set forth in this section, a court may award injunctive relief to require compliance with the requirements imposed under this title with respect to any consumer. In the event of any successful action for injunctive relief under this subsection, the court may award to the prevailing party costs and reasonable attorney fees (as determined by the court) incurred during the action by such party.; and(2)in section 617—(A)in subsection (a), by amending the subsection heading to read as follows: Damages;(B)by redesignating subsection (b) as subsection (c); and(C)by inserting after subsection (a) the following new subsection:(b)Injunctive reliefIn addition to any other remedy set forth in this section, a court may award injunctive relief to require compliance with the requirements imposed under this title with respect to any consumer. In the event of any successful action for injunctive relief under this subsection, the court may award to the prevailing party costs and reasonable attorney fees (as determined by the court) incurred during the action by such party..(b)Enforcement by Federal Trade CommissionSection 621(a)(2)(A) of the Fair Credit Reporting Act (15 U.S.C. 1681s(a)(2)(A)) is amended—(1)by amending the subparagraph heading to read as follows: Negligent, willful, or knowing violations; and(2)by inserting negligent, willful, or before knowing.IIFree Credit Scores for Consumers201.Definitions(a)In generalSection 603 of the Fair Credit Reporting Act (15 U.S.C. 1681a) is amended by adding at the end the following new subsection:(bb)Credit score and educational credit score definitions(1)Credit scoreThe term credit score means a numerical value or a categorization derived from a statistical tool or modeling system used by a person who makes or arranges a loan or extends credit to predict the likelihood of certain credit behaviors, including default, as determined by the Bureau.(2)Educational credit scoreThe term educational credit score means a numerical value or categorization derived from a statistical tool or modeling system based upon information from a consumer report that assists consumers in understanding how a lender or creditor may view the consumer’s creditworthiness in deciding whether to make a loan or extend credit to that consumer.(3)Key factorsThe term key factors means any relevant elements or reasons affecting the credit score for the particular individual, listed in the order of importance based on the effect of each element or reason on the credit score or educational credit score.(4)Credit scoring modelThe term credit scoring model means a scoring algorithm, formula, model, program, or mechanism used to generate a credit score or an educational credit score..(b)Conforming amendmentsThe Fair Credit Reporting Act (15 U.S.C. 1681 et seq.) is amended—(1)in section 605(d)(2), by striking (as defined in section 609(f)(2)(B)); and(2)in section 615—(A)by striking as defined in section 609(f)(2)(A) each place that term appears; and(B)in subsection (a)(2)(B), by striking set forth in subparagraphs (B) through (E) of section 609(f)(1) and inserting with respect to a credit score described in section 609(f)(2), if available.202.Consumer information on calculation of scoresSection 609(f) of the Fair Credit Reporting Act (15 U.S.C. 1681g(f)) is amended to read as follows:(f)Disclosure of credit score and educational credit score by consumer reporting agencies(1)In generalUpon the request of a consumer for a credit score or educational credit score, a consumer reporting agency shall supply to the consumer a statement—(A)containing—(i)a current credit score at the time of the request generated using a commonly used credit scoring model to generate credit scores, subject to regulations of the Bureau;(ii)an educational credit score at the time of the request, if it is not practicable to generate such a credit score, as determined by the Bureau; or(iii)an explanation that the consumer’s file does not have sufficient information from which to generate such a credit score or educational credit score; and(B)with respect to each previous credit score in the file of the consumer—(i)the date on which the credit score was generated;(ii)the name of any entity that the credit score was provided to; and(iii)the credit score itself.(2)RequirementsA statement provided under clause (i) or (ii) of paragraph (1)(A) shall include—(A)a minimum of four key factors, if available, that adversely affected the credit score or educational credit score, except that if one of the key factors consists of the number of enquiries made with respect to a consumer report, that factor shall be provided to the consumer in addition to the factors required by this subparagraph;(B)to the extent possible, specific actions a consumer could take with respect to each key factor listed in subparagraph (A) to improve the consumer’s credit score or educational credit score;(C)a minimum of four key factors, if available, that positively affected the credit score or educational credit score;(D)the range of possible credit scores or educational credit scores under the credit scoring model used;(E)the distribution of credit scores or educational credit scores among consumers who are scored under the same credit scoring model by the consumer reporting agency, and using the same scale as that of the score that is provided to a creditor or consumers—(i)in the form of a bar graph containing a minimum of six bars that illustrates the percentage of consumers with credit scores or educational credit scores within the range of scores represented by each bar; or(ii)by another clear and readily understandable graphical depiction, statement, or illustration comparing the consumer’s credit score or educational credit score to the scores of other consumers, as determined by the Bureau;(F)the date on which the credit score or educational credit score was created; and(G)the name of the person that developed the credit scoring model on which the credit score or educational credit score was based.(3)Applicability to certain usesThis subsection shall not be construed so as to compel a consumer reporting agency to—(A)develop or disclose a credit score if the agency does not distribute credit scores used by a person who makes or arranges a loan or extends credit to predict the likelihood of certain credit behaviors; or(B)develop or disclose an educational credit score if the agency does not develop educational credit scores that assist in understanding the general credit behavior of a consumer and predicting the future credit behavior of the consumer.(4)Maintenance of credit scores(A)In generalAll consumer reporting agencies shall maintain in the consumer’s file credit scores relating to the consumer for a period of 2 years from the date on which such information is generated.(B)Disclosure only to consumersA past credit score maintained in a consumer’s file pursuant to subparagraph (A) may only be provided to the consumer to which the credit score relates and may not be included in a consumer report or used as a factor in generating a credit score or educational credit score.(C)Removal of past credit scoresA past credit score maintained in a consumer’s file pursuant to subparagraph (A) shall be removed from the consumer’s file after the end of the 2-year period described under subparagraph (A)..203.Disclosures relating to credit scores and educational credit scoresSection 609(f) of the Fair Credit Reporting Act (15 U.S.C. 1681g(f)), as amended by section 202, is further amended by adding at the end the following new paragraphs:(5)Website disclaimerA consumer reporting agency that generates or provides credit scores or educational credit scores shall clearly and conspicuously display on the home page of the agency’s Internet website, and as part of any application, solicitation, or marketing material or media providing information related to a credit score or educational credit score, the following notice, in boldface type of 18-point font or larger and in a text box with boldface outer borders:Credit score disclaimerThere is no “one” credit score. There are many scoring formulas derived from a wide variety of models available to a consumer and used by lenders and creditors. Different lenders and creditors use different scoring formulas to determine whether to extend credit or make a loan to you, and the terms of the credit or loan. An educational credit score is not a credit score that a person who makes a loan or extends credit to you is likely to use. Educational credit scores are merely intended to be used as an educational tool to help consumers understand how the information contained in a consumer report may affect the terms and conditions of a loan or extension of credit that may be available to a consumer. Lenders and creditors may also rely on information not contained in your consumer report and not reflected in the calculation of your credit score..(6)Additional requirements for educational credit scores(A)DisclaimerIf an educational credit score is provided pursuant to paragraph (1), a consumer reporting agency shall clearly and conspicuously include in a prominent location on the statement, in boldface type of 18-point font or larger, and in a text box with boldface outer borders, the following notice:Educational credit score disclaimerThe educational credit score provided to you is not a credit score that a lender or creditor is likely to use to make a loan or extend credit to you. There are many different credit scores derived from a wide variety of models used by lenders and creditors. An educational credit score is merely an educational tool. It is intended to provide consumers with a basic understanding of how the information contained in a consumer report may affect the terms and conditions of credit that are available. The credit scores you receive directly from different lenders and creditors may not be the same as an educational credit score. There are a number of reasons for this:(1)Each company may use a different formula for calculating credit scores and the differences in the formulas may lead to differences in your scores.(2)Companies may produce scores that give results on different scales.(3)Not all lenders or creditors report to every consumer reporting agency, and therefore the information contained in your consumer report that the consumer reporting agencies use to calculate your educational credit score may differ among agencies..(B)Prohibition on misleading representationsA consumer reporting agency may not refer to an educational credit score as a credit score in any application, solicitation, marketing, or other informational materials or media.(7)Modification of disclaimersThe Bureau may modify the content, format, and manner of the disclaimers required under paragraphs (5) and (6), if warranted, after conducting consumer testing or research..204.Free credit score disclosures and consumer reports(a)In generalSection 612 of the Fair Credit Reporting Act (15 U.S.C. 1681j) is amended—(1)in subsection (a)—(A)in paragraph (1)—(i)in subparagraph (A), by inserting after section 609 the following: (including the disclosure of a credit score or educational credit score under subsection (f) of such section); and(ii)in subparagraph (C)—(I)by striking Commission and inserting Bureau; and(II)by inserting , credit scores, and educational credit scores (as applicable) after consumer reports each place that term appears;(B)in paragraph (2)—(i)by striking 15 days and inserting 3 business days; and(ii)by inserting , credit score, or educational credit score after consumer report;(C)in paragraph (3), by inserting , credit score, or educational credit score after consumer report; and(D)in paragraph (4), by inserting , credit scores, or educational credit scores after consumer reports;(2)in subsection (b), by inserting (including the disclosure of a credit score or educational credit score, as applicable, under subsection (f) of such section) after the first instance of section 609;(3)in subsection (c)—(A)by inserting (including the disclosure of a credit score or educational credit score under subsection (f) of such section) after pursuant to section 609;(B)in paragraph (2), by striking ; or and inserting a semicolon;(C)in paragraph (3), by striking the period at the end and inserting a semicolon; and(D)by adding at the end the following new paragraphs:(4)has disputed information, or submitted an appeal of an investigation or reinvestigation of such information, under section 611 or 623, regardless of whether the consumer has already received a credit report, credit score, or educational credit score under section 611 or 623; or(5)has had information that was previously deleted under section 611(a)(5) reinserted into the consumer’s file, regardless of whether the consumer has already received a credit report, credit score, or educational credit score under such section.;(4)in subsection (d), by inserting (including the disclosure of a credit score or educational credit score under subsection (f) of such section) after section 609;(5)in subsection (f)(1)—(A)by striking reasonable charge and all that follows through section 609 and inserting reasonable charge on a consumer for providing a consumer report to a consumer;(B)by striking subparagraph (B);(C)by redesignating clauses (i) and (ii) as subparagraphs (A) and (B), respectively (and conforming the margins accordingly); and(D)in subparagraph (B) (as so redesignated), by striking disclosure; and and inserting disclosure.; and(6)by adding at the end the following new subsections:(h)Centralized source for obtaining free copy of consumer report and scores(1)Nationwide consumer reporting agencies(A)In generalNot later than 180 days after the date of enactment of this subsection, each consumer reporting agency described under subsection (p) of section 603 shall prominently display on the home page of the agency’s website—(i)a hyperlink labeled Get Your Free Annual Credit Reports along with either your Credit Scores or Educational Credit Scores provided for under Federal Law or substantially similar text, as determined by the Bureau; and(ii)a disclosure titled Consumer’s Right to Free Credit Scores, Educational Credit Scores, and Reports under Federal Law or substantially similar text, as determined by the Bureau that includes the following statement:All consumers are entitled to obtain a free copy of their consumer report and credit score or educational credit score annually from each of the nationwide consumer reporting agencies. Under Federal law, a consumer is entitled to obtain additional free copies of their consumer reports, along with a copy of either the consumer’s credit score or educational credit score (under certain circumstances), including:(1)When a consumer is unemployed and intends to apply for employment within 60 days.(2)When a consumer is a recipient of public welfare assistance.(3)When a consumer has a reasonable belief that their report contains inaccuracies as a result of fraud.(4)When a consumer asserts in good faith a suspicion that the consumer has been or is about to become a victim of identity theft, fraud, or a related crime, or harmed by the unauthorized disclosure of the consumer’s financial or personally identifiable information.(5)When a consumer files a dispute or an appeal of the results of a dispute with a consumer reporting agency or a person who furnished information to the consumer reporting agency regarding the accuracy or completeness of the information contained on their report.(6)After a furnisher of information discovers it has furnished inaccurate or incomplete information to a consumer reporting agency, and the furnisher notifies the agency of the error.(7)After an adverse action is taken against a consumer or a consumer receives a risk-based pricing notice.(8)When a mortgage lender, private educational lender, indirect auto lender, or motor vehicle lender obtains and uses a consumer’s reports or scores for underwriting purposes..(B)Hyperlink requirementsThe hyperlink described in subparagraph (A)(i) shall be prominently located on the top of the home page and should link directly to the website of the centralized source established pursuant to section 211(d) of the Fair and Accurate Credit Transactions Act of 2003 (15 U.S.C. 1681j note).(C)ModificationsThe Bureau may modify the disclosure described in subparagraph (A)(ii) as necessary to include other circumstances under which a consumer has the right to receive a free consumer report, credit score, or educational credit score.(2)Nationwide specialty consumer reporting agencies(A)In generalNot later than 180 days after the date of enactment of this subsection, each nationwide specialty consumer reporting agency shall prominently display on the Internet home webpage of the agency a disclosure titled Consumer’s Right to Free Consumer Reports and Credit Score or Educational Credit Score (as applicable) under Federal Law. Such disclosure shall include the following statement:Upon request, all consumers are entitled to obtain a free copy of their consumer report and credit score or educational credit score (as applicable) during any 12-month period from each of the nationwide specialty consumer reporting agencies. Federal law also provides further circumstances under which a consumer is entitled to obtain additional free copies of their consumer report and credit score or educational credit score (as applicable) including:(1)When a consumer is unemployed and intends to apply for employment within 60 days.(2)When a consumer is a recipient of public welfare assistance.(3)When a consumer has a reasonable belief that their report contains inaccuracies as a result of fraud.(4)When a consumer files a dispute or an appeal of the results of a dispute with a consumer reporting agency or a person who furnished information to the consumer reporting agency regarding the accuracy or completeness of the information contained on their report.(5)After a furnisher of information discovers it has furnished inaccurate or incomplete information to a consumer reporting agency, and the furnisher notifies the agency of the error.(6)After an adverse action is taken against a consumer or a consumer receives a risk-based pricing notice.(7)When a mortgage lender, private educational lender, indirect auto lender, or motor vehicle lender obtains and uses a consumer’s reports or scores for underwriting purposes..(B)ModificationsThe Bureau may modify the disclosure described in subparagraph (A) as necessary to include other circumstances under which a consumer has the right to receive a free consumer report and credit score or educational credit score (as applicable).(C)Toll-free telephone accessThe information described in this paragraph shall also be made available via a toll-free telephone number. Such number shall be prominently displayed on the home page of the website of each nationwide specialty consumer reporting agency. Each of the circumstances under which a consumer may obtain a free consumer report and credit score or educational credit score (as applicable) shall be presented in an easily understandable format and consumers shall be directed to an individual who is a customer service representative not later than 2 minutes after the initial phone connection is made by the consumer. Information provided through such telephone number shall comply with the requirements of section 633.(D)Online consumer reports; exemptionUpon receipt of a request by a consumer for a consumer report, each nationwide specialty consumer reporting agency shall provide access to such report electronically on the Internet website described in section 611(h).(i)Automatic provision of free consumer reports and credit scores or educational credit scoresA consumer reporting agency shall provide to a consumer a free copy of the file and credit score or educational credit score of the consumer who—(1)obtains a 1-year fraud alert, 7-year fraud alert, active duty alert, or security freeze as described in section 605A; or(2)has disputed information, or submitted an appeal of an investigation or reinvestigation of such information, under section 611 or 623..(b)Technical amendmentSection 615(h)(7) of such Act (15 U.S.C. 1681m(h)(7)) is amended by striking section each place such term appears and inserting subsection.205.Provision of consumer reports and credit scores by private educational lendersSection 609 of the Fair Credit Reporting Act (15 U.S.C. 1681g) is amended by adding at the end the following new subsection:(h)Disclosure of consumer reports and credit scores by private educational lenders(1)In generalIf a private educational lender obtains a copy of any consumer reports or credit scores and uses such reports or scores in connection with an application of a consumer for a private education loan, the private educational lender shall provide to the consumer, not later than 3 business days after obtaining such reports or scores and before the date on which the consumer enters into a loan agreement with the private educational lender, a copy of any such reports or scores, along with the statement described under subsection (f)(2).(2)CostsNone of the costs to the private educational lender associated with procuring consumer reports or credit scores under this subsection may be charged, directly or indirectly, to the consumer.(3)Rule of constructionNothing in this subsection shall be construed to eliminate any requirement for creditors and lenders to provide credit score disclosures, including the statement described under subsection (f)(2), to consumers as part of an adverse action or risk-based pricing notice..206.Provision of consumer reports and credit scores by motor vehicle lenders or indirect auto lendersSection 609 of the Fair Credit Reporting Act (15 U.S.C. 1681g), as amended by section 205, is further amended by adding at the end the following new subsection:(i)Disclosure of consumer reports and credit scores used by motor vehicle lenders or indirect auto lenders(1)In generalIf a motor vehicle lender or indirect auto lender obtains a copy of any consumer reports or credit scores and uses such reports or scores in connection with an application of a consumer for a motor vehicle loan or lease, the motor vehicle lender or indirect auto lender shall provide to the consumer a document, separate from the consumer’s lease or purchase agreement and before the consumer enters into a lease or purchase agreement, disclosing any consumer reports and credit scores, including the statement described in subsection (f)(2), used by the lender to determine whether to extend credit to the consumer.(2)CostsNone of the costs to the motor vehicle lender or indirect auto lender associated with procuring consumer reports or credit scores under this subsection may be charged, directly or indirectly, to the consumer.(3)Rule of constructionNothing in this subsection shall be construed to eliminate any requirement for creditors and lenders to provide credit score disclosures, including the statement described under subsection (f)(2), to consumers as part of an adverse action or risk-based pricing notice.(4)Definitions(A)Indirect auto lenderThe term indirect auto lender has the meaning given the term by the Bureau, and shall include a person extending a loan made with respect to a car, boat, motorcycle, recreational vehicle, or other similar vehicle used primarily for personal or household purposes.(B)Motor vehicle lenderThe term motor vehicle lender has the meaning given the term by the Board of Governors of the Federal Reserve System, and shall include a person extending a loan made with respect to a car, boat, motorcycle, recreational vehicle, or other similar vehicle used primarily for personal or household purposes..207.Provision of consumer reports and credit scores by residential mortgage lendersSection 609(g) of the Fair Credit Reporting Act (15 U.S.C. 1681g(g)) is amended—(1)by redesignating paragraph (2) as paragraph (5);(2)in paragraph (1)—(A)by striking a consumer credit score and inserting any consumer reports or credit scores;(B)by striking , as defined in subsection (f),;(C)by striking the following to the consumer as soon as reasonably practicable: and inserting , not later than 3 business days after using such reports or scores, a document disclosing any consumer reports and credit scores used by the lender to determine whether to extend credit to the consumer along with the statement described in subsection (f)(2).;(D)by striking subparagraphs (A), (B), (C), (E), and (F);(E)by redesignating subparagraph (D) as paragraph (3) (and adjusting the margins accordingly); and(F)by redesignating subparagraph (G) as paragraph (4) (and adjusting the margins accordingly);(3)by inserting before paragraph (3) (as so designated) the following new paragraph:(2)Rule of constructionNothing in this subsection shall be construed to eliminate any requirement for lenders to provide credit score disclosures, including the statement described under subsection (f)(2), to consumers as part of an adverse action or risk-based pricing notice.;(4)in paragraph (3) (as so designated), in the quoted material—(A)by inserting , free of charge, after disclose to you; and(B)by striking affecting your credit scores and inserting affecting your credit score or scores;(5)in paragraph (5) (as so redesignated) by inserting or scores after credit score each place such term appears; and(6)by adding at the end the following new paragraphs:(6)Actions not requiredThis subsection shall not require any person to disclose any credit score or related information obtained by the person after a loan has closed.(7)No procurement costsNone of the costs to the creditor or lender associated with procuring any consumer reports or scores under this subsection may be charged, directly or indirectly, to the consumer..IIIStudent Borrower Credit Improvement Act301.Removal of adverse information for certain private education loan borrowers(a)In generalThe Fair Credit Reporting Act (15 U.S.C. 1681 et seq.), as amended by section 405, is further amended by inserting after section 605D the following new section:605E.Credit rehabilitation for distressed private education loan borrowers(a)In generalA consumer reporting agency may not furnish any consumer report containing any adverse item of information relating to a delinquent or defaulted private education loan of a borrower if the borrower has rehabilitated the borrower’s credit with respect to such loan by making nine on-time monthly payments (in accordance with the terms and conditions of the borrower’s original loan agreement or any other repayment agreement that antedates the original agreement) during a period of 10 consecutive months on such loan after the date on which the delinquency or default occurred.(b)Interruption of 10–Month period for certain consumers(1)Permissible interruption of the 10-month periodA borrower may stop making consecutive monthly payments and be granted a grace period after which the 10-month period described in subsection (a) shall resume. Such grace period shall be provided under the following circumstances:(A)With respect to a borrower who is a member of the Armed Forces entitled to incentive pay for the performance of hazardous duty under section 301 of title 37, United States Code, hazardous duty pay under section 351 of such title, or other assignment or special duty pay under section 352 of such title, the grace period shall begin on the date on which the borrower begins such assignment or duty and end on the date that is 6 months after the completion of such assignment or duty.(B)With respect to a borrower who resides or works in an area affected by a major disaster or emergency declared under the Robert T. Stafford Disaster Relief and Emergency Assistance Act, the grace period shall begin on the initial date of the incident period of the major disaster or emergency and end on the date that is the earlier of—(i)6 months after the date on which the major disaster or emergency was declared; and(ii)the later of—(I)3 months after the date on which the major disaster or emergency was declared; and(II)the date that the Director of the Bureau, in consultation with the Administrator of the Federal Emergency Management Agency, determines is the date on which substantially all provision of assistance by the Federal Emergency Management Agency under such major disaster or emergency declaration has concluded.(2)Other circumstances(A)In generalThe Bureau may allow a borrower demonstrating hardship to stop making consecutive monthly payments and be granted a grace period after which the 10-month period described in subsection (a) shall resume.(B)Borrower demonstrating hardship definedIn this paragraph, the term borrower demonstrating hardship means a borrower or a class of borrowers who, as determined by the Bureau, is facing or has experienced unusual extenuating life circumstances or events that result in severe financial or personal barriers, including homelessness (as defined by the Secretary of Housing and Urban Development), such that the borrower or class of borrowers does not have the capacity to comply with the requirements of subsection (a).(c)ProceduresThe Bureau shall establish procedures to implement the credit rehabilitation described in this section, including—(1)the manner, content, and form for requesting credit rehabilitation;(2)the method for validating that the borrower is satisfying the requirements of subsection (a);(3)the manner, content, and form for notifying the private educational loan holder of—(A)the borrower’s participation in credit rehabilitation under subsection (a);(B)the requirements described in subsection (d); and(C)the restrictions described in subsection (f);(4)the manner, content, and form for notifying a consumer reporting agency of—(A)the borrower’s participation in credit rehabilitation under subsection (a); and(B)the requirements described in subsection (d);(5)the method for verifying whether a borrower qualifies for the grace period described in subsection (b);(6)the manner, content, and form of notifying a consumer reporting agency and private educational loan holder that a borrower was granted a grace period.(d)Standardized reporting codesA consumer reporting agency shall develop standardized reporting codes for use by any private educational loan holder to identify and report a borrower’s status of making and completing nine on-time monthly payments during a period of 10 consecutive months on a delinquent or defaulted private education loan, including codes specifying the grace period described in subsection (b) and any agreement to modify monthly payments. Such codes shall not appear on any report provided to a third party, and shall be removed from the consumer’s credit report upon the consumer’s completion of the rehabilitation period under this section as soon as possible, but in no case later than 5 days after such completion.(e)Elimination of barriers to credit rehabilitationA consumer report in which a private educational loan holder furnishes the standardized reporting codes described in subsection (d) to a consumer reporting agency, or in which a consumer reporting agency includes such codes, shall be deemed to comply with the requirements for accuracy and completeness under sections 607(b), 623(a)(1), and 632. (f)Prohibition on civil actions for consumers pursuing rehabilitationA private educational loan holder may not commence or proceed with any civil action against a borrower with respect to a delinquent or defaulted loan during the period of rehabilitation if the private educational loan holder has been notified, in accordance with the procedures established by the Bureau pursuant to subsection (c)—(1)of such borrower’s intent to participate in rehabilitation;(2) that such borrower has satisfied the requirements under subsection (a); or(3)that such borrower was granted a grace period.(g)Impact on statute of limitations for prior debtPayments by a borrower on a private education loan that are made during and after a period of rehabilitation under this section shall have no effect on the statute of limitations with respect to payments that were due on such private education loan before the beginning of the period of rehabilitation.(h)Payment plansIf a private educational loan holder enters into a payment plan with a borrower on a private education loan during a period of rehabilitation, such payment plan shall be reasonable and affordable, as determined by the Bureau.(i)Rules of construction(1)Application to subsequent default or delinquencyA borrower who satisfies the requirements under subsection (a) shall be eligible for additional credit rehabilitation described in subsection (a) with respect to any subsequent default or delinquency of the borrower on the rehabilitated private education loan.(2)Interruption of consecutive payment period requirementThe grace period described in subsection (b)(1)(A) shall not apply if any regulation promulgated under section 987 of title 10, United States Code (commonly known as the Military Lending Act), or the Servicemembers Civil Relief Act (50 U.S.C. App. 501 et seq.) allows for a grace period or other interruption of the 10-month period described in subsection (a) and such grace period or other interruption is longer than the period described in subsection (b)(1)(A) or otherwise provides greater protection or benefit to the borrower who is a member of the Armed Forces..(b)Table of contents amendmentThe table of contents of the Fair Credit Reporting Act, as amended by section 405, is further amended by inserting after the item relating to section 605D the following new item:605E. Credit rehabilitation for distressed private education loan borrowers who demonstrate a history of loan repayment.. (c)Conforming amendmentSection 623(a)(1) of the Fair Credit Reporting Act (15 U.S.C. 1681s-2(a)(1)) is amended by striking subparagraph (E).302.Private education loan definitionsSection 603 of the Fair Credit Reporting Act (15 U.S.C. 1681a), as amended by section 201(a), is further amended by adding at the end the following new subsection:(cc)Private education loan definitionsThe terms private education loan and private educational lender have the meanings given such terms, respectively, in section 140(a) of the Truth in Lending Act..IVCredit restoration for victims of predatory activities and unfair consumer reporting practices401.Adverse credit information(a)In generalSection 605 of the Fair Credit Reporting Act (15 U.S.C. 1681c), as amended by sections 107, 109, and 201, is further amended—(1)in subsection (a)—(A)by striking Except as authorized under subsection (b), no and inserting No;(B)in paragraph (1), by striking 10 years and inserting 7 years;(C)in paragraph (2), by striking Civil suits, civil judgments, and records and inserting Records;(D)in paragraph (3), by striking seven years and inserting 4 years;(E)in paragraph (4), by striking seven years and inserting 4 years; (F)in paragraph (5)—(i)by striking , other than records of convictions of crimes; and(ii)by striking seven years and inserting 4 years; and(G)by adding at the end the following new paragraphs:(9)Civil suits and civil judgments (except as provided in paragraph (8)) that, from date of entry, antedate the report by more than 4 years or until the governing statute of limitations has expired, whichever is the longer period.(10)A civil suit or civil judgment—(A)brought by a private education loan holder that, from the date of successful completion of credit restoration or rehabilitation in accordance with the requirements of section 605D or 605E, antedates the report by 45 calendar days; or(B)brought by a lender with respect to a covered residential mortgage loan (as defined in section 605C(b)) that antedates the report by 45 calendar days.(11)Records of convictions of crimes which antedate the report by more than 7 years.(12)Any other adverse item of information relating to the collection of debt that did not arise from a contract or an agreement to pay by a consumer, including fines, tickets, and other assessments, as determined by the Bureau, excluding tax liability.;(2)by striking subsection (b) and redesignating subsections (c) through (h) as subsections (b) through (g), respectively; and(3)in subsection (b) (as so redesignated), by striking 7-year period referred to in paragraphs (4) and (6) and inserting 4-year period referred to in paragraphs (4) and (5).(b)Conforming amendmentsThe Fair Credit Reporting Act (15 U.S.C. 1681) is amended—(1)in section 616(e) (as redesignated by section 110(a)(1)(B)), by striking section 605(g) each place that term appears and inserting section 605(f); and(2)in section 625(b)(5)(A), by striking section 605(g) and inserting section 605(f). (c)Prohibition on inclusion of arrest information if there is no convictionSection 605(a) of the Fair Credit Reporting Act (15 U.S.C. 1681c(a)), as amended by section 809, is further amended by adding at the end the following:(20)Records of an arrest, if the consumer was not convicted of any crime in connection with the arrest..402.Expedited removal of fully paid or settled debt from consumer reportsSection 605(a) of the Fair Credit Reporting Act (15 U.S.C. 1681c(a)), as amended by section 401, is further amended by adding at the end the following new paragraph:(13)Any other adverse item of information related to a fully paid or settled debt that had been characterized as delinquent, charged off, or in collection which, from the date of payment or settlement, antedates the report by more than 45 calendar days..403.Medical debt collections(a)Removal of fully paid or settled medical debt from consumer reportsSection 605(a) of the Fair Credit Reporting Act (15 U.S.C. 1681c(a)), as amended by section 402, is further amended by adding at the end the following new paragraph:(14)Any other adverse item of information related to a fully paid or settled debt arising from the receipt of medical services, products, or devices that had been characterized as delinquent, charged off, or in collection which, from the date of payment or settlement, antedates the report by more than 45 calendar days..(b)Establishing an extended time period before certain medical debt information may be reportedSection 605(a) of the Fair Credit Reporting Act (15 U.S.C. 1681c(a)), as amended by subsection (a), is further amended by adding at the end the following new paragraph:(15)Any information related to a debt arising from the receipt of medical services, products, or devices, if the date on which such debt was placed for collection, charged to profit or loss, or subjected to any similar action antedates the report by less than 365 calendar days..(c)Prohibition on reporting medically necessary proceduresSection 605(a) of the Fair Credit Reporting Act (15 U.S.C. 1681c(a)), as amended by subsection (b), is further amended by adding at the end the following new paragraph:(16)Any information related to a debt arising from a medically necessary procedure..(d)Medically necessary procedure definedSection 603 of the Fair Credit Reporting Act (15 U.S.C. 1681a), as amended by section 901, is further amended by adding at the end the following:(ee)Medically necessary procedureThe term medically necessary procedure means—(1)health care services or supplies needed to diagnose or treat an illness, injury, condition, disease, or its symptoms and that meet accepted standards of medicine; and(2)health care to prevent illness or detect illness at an early stage, when treatment is likely to work best (including preventive services such as pap tests, flu shots, and screening mammograms)..(e)Technical amendmentSection 604(g)(1)(C) of the Fair Credit Reporting Act (15 U.S.C. 1681b(g)(1)(C)) is further amended by striking devises and inserting devices.404.Credit restoration for victims of predatory mortgage lending and servicing(a)In generalThe Fair Credit Reporting Act (15 U.S.C. 1681 et seq.) is amended by inserting after section 605B the following new section:605C.Credit restoration for victims of predatory mortgage lending(a)In generalA consumer reporting agency may not furnish any consumer report containing any adverse item of information relating to a covered residential mortgage loan (including the origination and servicing of such a loan, any loss mitigation activities related to such a loan, and any foreclosure, deed in lieu of foreclosure, or short sale related to such a loan), if the action or inaction to which the item of information relates—(1)resulted from an unfair, deceptive, or abusive act or practice, or a fraudulent, discriminatory, or illegal activity of a financial institution, as determined by the Bureau or a court of competent jurisdiction; or(2)is related to an unfair, deceptive, or abusive act, practice, or a fraudulent, discriminatory, or illegal activity of a financial institution that is the subject of a settlement agreement initiated on behalf of a consumer or consumers and that is between the financial institution and an agency or department of a local, State, or Federal Government, regardless of whether such settlement includes an admission of wrongdoing.(b)Covered residential mortgage loan definedIn this section, the term covered residential mortgage loan means any loan primarily for personal, family, or household use that is secured by a mortgage, deed of trust, or other equivalent consensual security interest on a dwelling (as defined in section 103(w) of the Truth in Lending Act), including a loan in which the proceeds will be used for—(1)a manufactured home (as defined in section 603 of the Housing and Community Development Act of 1974);(2)any installment sales contract, land contract, or contract for deed on a residential property; or(3)a reverse mortgage transaction (as defined in section 103 of the Truth in Lending Act)..(b)Table of contents amendmentThe table of contents of the Fair Credit Reporting Act is amended by inserting after the item relating to section 605B the following new item:605C. Credit restoration for victims of predatory mortgage lending..(c)Effective dateThe amendments made by this section shall take effect at the end of the 18-month period beginning on the date of the enactment of this Act.405.Credit restoration for certain private education loans borrowers(a)In generalThe Fair Credit Reporting Act (15 U.S.C. 1681 et seq.), as amended by section 404, is further amended by inserting after section 605C the following new section:605D.Credit restoration for certain private education loans borrowers(a)Process for certification as a qualifying private education loan borrower(1)In generalA consumer may submit a request to the Bureau, along with a defraudment claim, to be certified as a qualifying private education loan borrower with respect to a private education loan.(2)CertificationThe Bureau shall certify a consumer described in paragraph (1) as a qualifying private education loan borrower with respect to a private education loan if the Bureau or a court of competent jurisdiction determines that the consumer has a valid defraudment claim with respect to such loan.(b)Removal of adverse informationUpon receipt of a notice described in subsection (d)(5), a consumer reporting agency shall remove any adverse information relating to any private education loan with respect to which a consumer is a qualifying private education loan borrower from any consumer report within 45 calendar days of receipt of such notification.(c)DisclosureThe Bureau shall disclose the results of a certification determination in writing to the consumer that provides a clear and concise explanation of the basis for the determination of whether such consumer is a qualifying private education loan borrower with respect to a private education loan and, as applicable, an explanation of the consumer’s right to have adverse information relating to such loan removed from their consumer report by a consumer reporting agency.(d)ProceduresThe Bureau shall—(1)establish procedures for a consumer to submit a request described in subsection (a);(2)establish procedures to efficiently review, accept, and process such a request;(3)develop ongoing outreach initiatives and education programs to inform consumers of the circumstances under which such consumer may be eligible to be certified as a qualifying private education loan borrower with respect to a private education loan;(4)establish procedures, including the manner, form, and content of the notice informing a private educational loan holder of the prohibition on reporting any adverse information relating to a private education loan with respect to which a consumer is a qualifying private education loan borrower; and(5)establish procedures, including the manner, form, and content of the notice informing a consumer reporting agency of the obligation to remove any adverse information as described in subsection (c).(e)Standardized reporting codesA consumer reporting agency shall develop standardized reporting codes for use by private education loan holders to identify and report a qualifying private education loan borrower’s status of a request to remove any adverse information relating to any private education loan with respect to which such consumer is a qualifying private education loan borrower. A consumer report in which a person furnishes such codes shall be deemed to comply with the requirements for accuracy and completeness required under sections 607(b), 623(a)(1), and 632. Such codes shall not appear on any report provided to a third party, and shall be removed from the consumer’s credit report upon the successful restoration of the consumer’s credit under this section.(f)Defraudment claim definedFor purposes of this section, the term defraudment claim means a claim made with respect to a consumer who is a borrower of a private education loan with respect to a proprietary educational institution or career education program in which the consumer alleges that—(1)the proprietary educational institution or career education program—(A)engaged in an unfair, deceptive, or abusive act or practice, or a fraudulent, discriminatory, or illegal activity—(i)as defined by State law of the State in which the proprietary educational institution or career education program is headquartered or maintains or maintained significant operations; or(ii)under Federal law;(B)is the subject of an enforcement order, a settlement agreement, a memorandum of understanding, a suspension of tuition assistance, or any other action relating to an unfair, deceptive, or abusive act or practice that is between the proprietary educational institution or career education program and an agency or department of a local, State, or Federal Government; or(C)misrepresented facts to students or accrediting agencies or associations about graduation or gainful employment rates in recognized occupations or failed to provide the coursework necessary for students to successfully obtain a professional certification or degree from the proprietary educational institution or career education program; or(2)the consumer has submitted a valid defense to repayment claim with respect to such loan, as determined by the Secretary of Education..(b)Table of contents amendmentThe table of contents of the Fair Credit Reporting Act, as amended by section 404, is further amended by inserting after the item relating to section 605C the following new item:605D. Credit restoration for certain private education loans borrowers..406.Financial abuse prevention(a)In generalThe Fair Credit Reporting Act (15 U.S.C. 1681 et seq.), as amended by section 301, is further amended by inserting after section 605E the following new section:605F.Financial abuse preventionFor a consumer who is the victim of intentionally abusive or harmful financial behavior, as determined by a court of competent jurisdiction including a family court, juvenile court, or other court with personal jurisdiction, that was conducted by a spouse, family or household member, caregiver, or person with whom such consumer had a dating relationship in a manner which resulted in the inclusion of an adverse item of information on the consumer report of the consumer, and the consumer did not participate in or consent to such behavior, the consumer may apply to a court of competent jurisdiction, including a family court, juvenile court, or other court with personal jurisdiction, for an order to require the removal of such adverse information from the consumer’s file maintained by any consumer reporting agency..(b)Table of contents amendmentThe table of contents of the Fair Credit Reporting Act, as amended by section 301, is further amended by inserting after the item relating to section 605E the following new item:605F. Financial abuse prevention.. 407.Prohibition of certain factors related to Federal credit restoration or rehabilitationThe Fair Credit Reporting Act (15 U.S.C. 1681 et seq.), as amended by section 502, is further amended—(1)by adding at the end the following new section:632.Prohibition of certain factors related to Federal credit restoration or rehabilitation(a)Restriction on credit scoring modelsA credit scoring model may not—(1)take into consideration, in a manner adverse to a consumer’s credit score or educational credit score, any information in a consumer report concerning the consumer’s participation in credit restoration or rehabilitation under section 605C, 605D, or 605E; or(2)treat negatively, in a manner adverse to a consumer’s credit score or educational credit score, the absence of payment history data for an existing account, whether the account is open or closed, where the absence of such information is the result of a consumer’s participation in credit restoration or rehabilitation under section 605C, 605D, or 605E.(b)Restriction on persons obtaining consumer reportsA person who obtains a consumer report may not—(1)take into consideration, in a manner adverse to a consumer, any information in a consumer report concerning the consumer’s participation in credit restoration or rehabilitation under section 605C, 605D, or 605E; or(2)treat negatively the absence of payment history data for an existing account, whether the account is open or closed, where the absence of such information is the result of a consumer’s participation in credit restoration or rehabilitation under section 605C, 605D, or 605E.(c)Accuracy and completenessIf a person who furnishes information to a consumer reporting agency requests the removal of information from a consumer report or a consumer reporting agency removes information from a consumer report in compliance with the requirements under section 605C, 605D, or 605E, or such information was removed pursuant at section 605(a)(11), such report shall be deemed to satisfy the requirements for accuracy and completeness with respect to such information.(d)Prohibition related to adverse actions and risk-Based pricing decisionsNo person shall use information related to a consumer’s participation in credit restoration or rehabilitation under section 605C, 605D, or 605E in connection with any determination of—(1)the consumer’s eligibility or continued eligibility for an extension of credit;(2)the terms and conditions offered to a consumer regarding an extension of credit; or(3)an adverse action made for employment purposes.; and(2)in the table of contents for such Act, by inserting after the item relating to section 631 the following new item:632. Prohibition of certain factors related to Federal credit restoration or rehabilitation..VClarity in Credit Score Formation501.Consumer Bureau study and report to Congress on the impact of non-traditional data(a)StudyThe Bureau of Consumer Financial Protection shall carry out a study to assess the impact (including the availability and affordability of credit and other noncredit decisions, the potential positive and negative impacts on consumer credit scores, and any unintended consequences) of using traditional modeling techniques or alternative modeling techniques to analyze non-traditional data from a consumer report and of including non-traditional data on consumer reports on the following:(1)Consumers with no or minimal traditional credit history.(2)Traditionally underserved communities and populations.(3)Consumers residing in rural areas.(4)Consumers residing in urban areas.(5)Racial and ethnic minorities and women.(6)Consumers across various income strata, particularly consumers earning less than 120 percent of the area median income (as defined by the Secretary of Housing and Urban Development).(7)Immigrants, refugees, and non-permanent residents.(8)Minority financial institutions (as defined under section 308(b) of the Financial Institutions Reform, Recovery, and Enforcement Act of 1989 (12 U.S.C. 1463 note)) and community financial institutions.(9)Consumers residing in federally assisted housing, including consumers receiving Federal rental subsidies.(b)Additional considerationsIn assessing impacts under subsection (a), the Bureau of Consumer Financial Protection shall also consider impacts on—(1)the privacy, security, and confidentiality of the financial, medical, and personally identifiable information of consumers;(2)the control of consumers over how such information may or will be used or considered;(3)the understanding of consumers of how such information may be used or considered and the ease with which a consumer may decide to restrict or prohibit such use or consideration of such information; (4)potential discriminatory effects; and(5)disparate outcomes the use or consideration of such information may cause.(c)Consideration of recent Government studiesIn assessing impacts under subsection (a), the Bureau of Consumer Financial Protection shall also consider recent Government studies on alternative data, including—(1)the report of the Bureau of Consumer Financial Protection titled CFPB Data Point: Becoming Credit Visible (published June 2017); and(2)the report of the Comptroller General of the United States titled Financial Technology: Agencies Should Provide Clarification on Lenders’ Use of Alternative Data (published December 2018).(d)ReportNot later than 1 year after the date of the enactment of this Act, the Bureau of Consumer Financial Protection shall issue a report to the Committee on Financial Services of the House of Representatives and the Committee on Banking, Housing, and Urban Affairs of the Senate containing all findings and determinations, including any recommendations for any legislative or regulatory changes, made in carrying out the study required under subsection (a).(e)DefinitionsIn this section:(1)Alternative modeling techniquesThe term alternative modeling techniques means statistical and mathematical techniques that are not traditional modeling techniques, including decision trees, random forests, artificial neutral networks, nearest neighbor, genetic programming, and boosting algorithms.(2)Consumer reportThe term consumer report has the meaning given such term in section 603 of the Fair Credit Reporting Act (15 U.S.C. 1681a).(3)Non-traditional dataThe term non-traditional data means data related to telecommunications, utility payments, rent payments, remittances, wire transfers, data not otherwise regularly included in consumer reports issued by consumer reporting agencies described under section 603(p), and such other items as the Bureau of Consumer Financial Protection deems appropriate.(4)Traditional modeling techniquesThe term traditional modeling techniques means statistical and mathematical techniques (including models, algorithms, linear and logistic regression methods, and their outputs) that are traditionally used in automated underwriting processes.502.Consumer Bureau oversight of credit scoring modelsThe Fair Credit Reporting Act (15 U.S.C. 1681 et seq.), as amended by section 701, is further amended—(1)by adding at the end the following new section:631.Credit scoring models(a)Validated credit scoring modelsNot later than 1 year after the date of the enactment of this section, the Bureau shall (in consultation with the Board of Governors of the Federal Reserve System, the Comptroller of the Currency, the Board of Directors of the Federal Deposit Insurance Corporation, and the National Credit Union Administration Board) issue final regulations applicable to any person that creates, maintains, utilizes, or purchases credit scoring models used in making credit decisions to establish standards for validating the accuracy and predictive value of all such credit scoring models, both before release for initial use and at regular intervals thereafter, for as long as such credit scoring models are made available for purchase or use by such person.(b)ProhibitionAt least once every 2 years, the Bureau shall conduct a review of credit scoring models to determine whether the use of any particular factors, or the weight or consideration given to certain factors by credit scoring models, is inappropriate, including if such factors do not enhance or contribute to the accuracy and predictive value of the models. Upon the conclusion of its review, the Bureau may prohibit a person described in subsection (a) from weighing, considering, or including certain factors in, or making available for purchase or use, certain credit scoring models or versions, as the Bureau determines appropriate.; and(2)in the table of contents for such Act, as amended by section 701, by adding after the item relating to section 630 the following new item:631. Credit scoring models.. 503.Review of changes to credit scoring modelsSection 631 of the Fair Credit Reporting Act (15 U.S.C. 1681 et seq.), as added by section 502, is amended by adding at the end the following:(c)Review of changes to credit scoring modelsWith respect to a person that creates credit scoring models used in making credit decisions, if such person creates a new credit scoring model (including a revision to an existing scoring model) that would, when compared to previous credit scoring models created by such person, lower the credit scores of a class of consumers, the Director of the Bureau may review such new credit scoring model and, if the Director determines that such new credit scoring model is inappropriate (including, with respect to a revision to an existing scoring model, if such revision does not enhance or contribute to the accuracy and predictive value of the existing scoring model), the Director may prohibit such new credit scoring model..VIRestrictions on Credit Checks for Employment Decisions601.Prohibition on the use of credit information for most employment decisions(a)In generalSection 604 of the Fair Credit Reporting Act (15 U.S.C. 1681b) is amended—(1)in subsection (a)(3)(B), by inserting , subject to the requirements of subsection (b) after purposes; and(2)in subsection (b)—(A)in paragraph (1)—(i)by amending the paragraph heading to read as follows: Use of consumer reports for employment purposes;(ii)in subparagraph (A), by redesignating clauses (i) and (ii) as subclauses (I) and (II), respectively (and conforming the margins accordingly);(iii)by redesignating subparagraphs (A) and (B) as clauses (i) and (ii), respectively (and conforming the margins accordingly);(iv)by striking the period at the end of clause (ii) (as so redesignated) and inserting ; and;(v)by striking agency may furnish and inserting agency—(A)may furnish; and(vi)by adding at the end the following new subparagraph:(B)except as provided in paragraph (5), may not furnish a consumer report for employment purposes, including for the purpose of denying employment, with respect to any consumer in which any information contained in the report bears on the consumer’s creditworthiness, credit standing, or credit capacity.; and(B)by adding at the end the following new paragraphs:(5)Requirements for consumer reports bearing on the consumer’s creditworthiness, credit standing, or credit capacity(A)In generalA person may use a consumer report for employment purposes with respect to any consumer in which any information contained in the report bears on the consumer’s creditworthiness, credit standing, or credit capacity only if—(i)(I)the person is required to obtain the report by a Federal, State, or local law or regulation;(II)the information contained in the report is being used with respect to a national security investigation (as defined in paragraph (4)(D)); or(III)the report is necessary for a background check or related investigation of financial information that is required by a Federal, State, or local law or regulation;(ii)none of the cost associated with obtaining the consumer report will be passed on to the consumer to whom the report relates; and(iii)the information contained in the consumer report will not be disclosed to any other person other than—(I)in an aggregate format that protects a consumer’s personally identifiable information; or(II)as may be necessary to comply with any applicable Federal, State, or local equal employment opportunity law or regulation.(B)DisclosuresA person who procures, or causes to be procured, a consumer report described in subparagraph (A) for employment purposes shall, in the disclosure made pursuant to paragraph (2), include—(i)an explanation that a consumer report is being obtained for employment purposes;(ii)the reasons for obtaining such a report; and(iii)the citation to the applicable Federal, State, or local law or regulation described in subparagraph (A)(i)(I).(C)Adverse actionsIn using a consumer report described in subparagraph (A) for employment purposes and before taking an adverse action based in whole or in part on the report, the person intending to take such adverse action shall, in addition to the information described in paragraph (3), provide to the consumer to whom the report relates—(i)the name, address, and telephone number of the consumer reporting agency that furnished the report (including, for a consumer reporting agency that compiles and maintains files on consumers on a nationwide basis, a toll-free telephone number established by such agency);(ii)the date on which the report was furnished; and(iii)the specific factors from the report upon which the adverse action (as defined in section 603(k)(1)(B)(ii)) was based.(D)National security investigationsThe requirements of paragraph (4) shall apply to a consumer report described under subparagraph (A).(E)Non-circumventionWith respect to a consumer report in which any information contained in the report bears on the consumer’s creditworthiness, credit standing, or credit capacity, if a person is prohibited from using the consumer report pursuant to subparagraph (A), such person may not, directly or indirectly, either orally or in writing, require, request, suggest, or cause any employee or prospective employee to submit such information to the person as a condition of employment.(F)Non-waiverA consumer may not waive the requirements of this paragraph with respect to a consumer report.(6)Rule of constructionNothing in this subsection shall be construed to require a consumer reporting agency to prevent a Federal, State, or local law enforcement agency from accessing information in a consumer report to which the law enforcement agency could otherwise obtain access..(b)Technical amendmentThe Fair Credit Reporting Act (15 U.S.C. 1681 et seq.) is amended by striking section 604(b)(4)(E)(i) each place such term appears and inserting section 604(b)(4)(D)(i).(c)Rule of constructionThe amendments made by this Act may not be construed as limiting the ability of a person to use non-financial or non-credit related consumer report information. VIIProhibition on misleading and unfair consumer reporting practices701.Prohibition on automatic renewals for promotional consumer reporting and credit scoring products and servicesThe Fair Credit Reporting Act (15 U.S.C. 1681 et seq.) is amended—(1)by adding at the end the following new section:630.Promotional periods(a)Termination noticeWith respect to any product or service related to a consumer report or a credit score that is provided to a consumer under promotional terms, the seller or provider of such product or service shall provide clear and conspicuous notice to the consumer within a reasonable period of time before the promotional period ends.(b)Opt-InWith respect to any such product or service, the seller or provider may not continue to sell or provide such product or service to the consumer after the end of the promotional period unless the consumer specifically agrees at the end of the promotional period to continue receiving the product or service.; and(2)in the table of contents for such Act, by inserting after the item relating to section 629 the following new item:630. Promotional periods..702.Prohibition on misleading and deceptive marketing related to the provision of consumer reporting and credit scoring products and servicesSection 609 of the Fair Credit Reporting Act (15 U.S.C. 1681g), as amended by section 206, is further amended—(1)in subsection (a)—(A)in paragraph (1)—(i)by striking request, except and all that follows through consumer to whom and inserting request, unless the consumer to whom;(ii)by striking disclosure; and and inserting disclosure.; and(iii)by striking subparagraph (B); and(B)in paragraph (6), by inserting or educational credit score (if applicable) under subsection (f) or section 612 before the period at the end; and(2)by adding at the end the following new subsection:(j)Disclosures on products and servicesThe Bureau, in consultation with the Federal Trade Commission, shall issue regulations within 18 months of the date of the enactment of this subsection requiring each consumer reporting agency and reseller to clearly and conspicuously disclose all material terms and conditions, including any fee and pricing information associated with any products or services offered, advertised, marketed, or sold to consumers by the agency or reseller. Such disclosures shall be made in all forms of communication to consumers and displayed prominently on the agency or reseller’s website and all other locations where products or services are offered, advertised, marketed, or sold to consumers..703.Prohibition on excessive direct-to-consumer salesThe Fair Credit Reporting Act (15 U.S.C. 1681 et seq.), as amended by section 407, is further amended—(1)by adding after section 632 the following new section:633.Fair and reasonable fees for products and servicesThe Bureau may, with respect to any product or service offered by a consumer reporting agency to a consumer, set a fair and reasonable maximum fee that may be charged for such product or service, except where such maximum fee is otherwise provided under this title.; and(2)in the table of contents for such Act, by adding at the end the following new item:633. Fair and reasonable fees for products and services..704.Fair access to consumer reporting and credit scoring disclosures for nonnative English speakers and the visually and hearing impairedThe Fair Credit Reporting Act (15 U.S.C. 1681 et seq.), as amended by section 903, is further amended—(1)by adding at the end the following new section:635.Fair access to information for nonnative English speakers and the visually and hearing impaired(a)In generalNot later than 180 days after the date of the enactment of this section, the Bureau shall issue a rule to require consumer reporting agencies and persons who furnish information to consumer reporting agencies under this title, to the maximum extent reasonably practicable—(1)to provide any information, disclosures, or other communication with consumers—(A)in each of the 10 most commonly spoken languages, other than English, in the United States, as determined by the Bureau of the Census on an ongoing basis; and(B)in formats accessible to individuals with hearing or vision impairments; and(2)to ensure that—(A)customer service representatives, including employees assigned to handle disputes or appeals under sections 611 and 623, who are available to assist consumers are highly familiar with the requirements of this title;(B)such representatives are available during regular business hours and outside of regular business hours, including evenings and weekends; and(C)at least one among such representatives is fluent in each of the 10 most commonly spoken languages, other than English, in the United States, as determined by the Bureau of the Census on an ongoing basis.(b)Bureau consultationThe Bureau shall consult with advocates for civil rights, consumer groups, community groups, and organizations that serve traditionally underserved communities and populations in issuing the rule described in subsection (a).; and(2)in the table of contents for such Act, by adding at the end the following new item:635. Fair access to information for nonnative English speakers and the visually and hearing impaired..705.Comparison shopping for loans without harm to credit standingSection 605 of the Fair Credit Reporting Act (15 U.S.C. 1681c), as amended by section 401, is further amended by adding at the end the following new subsection:(h)Encouraging comparison shopping for loans(1)In generalWith respect to multiple enquiries of the same type made to a consumer reporting agency for a consumer report or credit score with respect to a consumer, any credit scoring model shall treat such enquiries as a single enquiry if the enquiries are made within a 120-day period.(2)Definition of enquiries of the same typeWith respect to multiple enquiries made to a consumer reporting agency for a consumer report or credit score with respect to a consumer, such enquiries are of the same type if the consumer reporting agency has reason to believe that the enquiries are all made for the purpose of determining the consumer’s creditworthiness for an extension of credit described in one of the following:(A)A covered residential mortgage loan (as defined in section 605C).(B)A motor vehicle loan or lease (as described in section 609(i)).(C)A private education loan.(D)Any other consumer financial product or service, as determined by the Bureau..706.Nationwide consumer reporting agencies registryThe Fair Credit Reporting Act (15 U.S.C. 1681 et seq.), as amended by section 704, is further amended—(1)by adding at the end the following new section:636.Nationwide consumer reporting agencies registry(a)In generalNot later than 1 year after the date of enactment of this section, the Bureau shall establish and maintain a publicly accessible registry of consumer reporting agencies described in subsection (p) or (x) of section 603 (and any other agencies the Bureau determines provide similar services to such consumer reporting agencies) that includes current contact information of each such agency, including the Internet website address of the Internet website described under section 611(h), and information on how consumers can obtain their consumer report, credit scores, or educational credit scores (as applicable) by toll-free telephone, postal mail, or electronic means.(b)Registry requirementsThe registry described in subsection (a) shall—(1)identify the largest agencies and the markets and demographics covered by such agencies; and(2)disclose, with respect to each agency, whether the agency is subject to the supervisory authority of the Bureau under this title.(c)Information updatesEach agency described under subsection (a) shall submit to the Bureau contact information for the registry, including any updates to such information. The Bureau shall—(1)independently verify information submitted by each agency; and(2)update the registry not less frequently than annually.; and(2)in the table of contents for such Act by adding at the end the following new item:636. Nationwide consumer reporting agencies registry..707.Protection for certain consumers affected by a shutdown(a)Definition of employee affected by a shutdownSection 603 of the Fair Credit Reporting Act (15 U.S.C. 1681a), as amended by section 901, is further amended by adding at the end the following:(ff)Employee affected by a shutdownWith respect to a shutdown, the term employee affected by a shutdown means a consumer who—(1)is an employee of—(A)the Federal Government, and who is furloughed or excepted from a furlough during the shutdown;(B)the District of Columbia, and who is furloughed or excepted from a furlough during the shutdown;(C) the District of Columbia Courts, and who is furloughed or excepted from a furlough during the shutdown;(D)the Public Defender Service for the District of Columbia, and who is furloughed or excepted from a furlough during the shutdown; or(E)a Federal contractor (as defined under section 7101 of title 41, United States Code) or other business, and who has experienced a substantial reduction in pay (directly or indirectly) due to the shutdown; and(2)who—(A)is listed in the database established under section 63; or(B)has self-certified pursuant to such section.(gg)ShutdownThe term shutdown means any period in which there is more than a 24-hour lapse in appropriations as a result of a failure to enact a regular appropriations bill or continuing resolution.(hh)Covered shutdown periodThe term covered shutdown period means, with respect to a shutdown, the period beginning on the first day of the shutdown and ending on the date that is 90 days after the last day of the shutdown..(b)Exclusion for employees affected by a shutdownSection 605(a) of the Fair Credit Reporting Act (15 U.S.C. 1681c(a)), as amended by section 809, is further amended by adding at the end the following:(18)Any adverse item of information with respect to an action or inaction taken during a covered shutdown period by an employee affected by a shutdown..(c)Amendment to summary of rights for employees affected by a shutdownSection 609(a) of the Fair Credit Reporting Act (15 U.S.C. 1681g(a)) is amended by adding at the end the following:(7)Information on the rights of an employee affected by a shutdown, including which consumers may be an employee affected by a shutdown and the process for a consumer to self-certify as an employee affected by a shutdown under section 637..(d)Database and self-Certification for employees affected by a shutdown(1)In generalThe Fair Credit Reporting Act (15 U.S.C. 1681 et seq.), as amended by section 706, is further amended by adding at the end the following new section:637.Database and self-certification for employees affected by a shutdown(a)Database(1)In generalWith respect to each shutdown, the consumer reporting agencies described in section 603(p) shall jointly establish a database that includes employees affected by the shutdown as reported pursuant to paragraph (2).(2)Contents of database(A)Furloughed employees and contractorsEach authority of the executive, legislative, or judicial branch of the Federal Government or District of Columbia shall provide to the consumer reporting agencies described in section 603(p) a list identifying—(i)employees of such authority that are furloughed, excepted from furlough, or not receiving pay because of a shutdown; and(ii)to the extent practicable, employees of contractors of such authority.(B)Self-certified consumersA consumer that self-certifies as an employee affected by a shutdown pursuant to subsection (b) shall be included in the database, unless the Bureau determines such consumer is not an employee affected by a shutdown.(3)Access to databaseThe consumer reporting agencies described in section 603(p) shall make the database established under this subsection available to the Bureau, other consumer reporting agencies, furnishers of information to consumer reporting agencies, and users of consumer reports. A consumer reporting agency described in section 603(x) shall periodically access the database to confirm the accuracy of information such an agency has that identifies a consumer as an employee affected by a shutdown.(b)Self-Certification processA consumer shall be deemed to be an employee affected by a shutdown if such consumer self-certifies through—(1)the website established under subsection (c); or(2)a toll-free telephone number established by a consumer reporting agency.(c)WebsiteThe consumer reporting agencies described in section 603(p) shall jointly establish a website for a consumer to self-certify as an employee affected by a shutdown. Such website may not include any advertisement or other solicitation.(d)Opt-OutThe consumer reporting agencies described in section 603(p) shall provided a process through the website described under subsection (c) for consumers to opt-out of having their name included in the database established under this section..(2)Table of contents amendmentThe table of contents of the Fair Credit Reporting Act, as amended by section 706, is further amended by adding at the end the following new item:637. Database and self-certification for employees affected by a shutdown..(e)Prohibition on adverse actions against employees affected by a shutdownSection 604 of the Fair Credit Reporting Act (15 U.S.C. 1681b) is amended by adding at the end the following:(h)Prohibition on adverse actions against employees affected by a shutdownIf a user of a consumer report knows that a consumer is an employee affected by a shutdown, such user may not take an adverse action based on—(1)any adverse item of information contained in such report with respect to an action or inaction taken during a covered shutdown period by the employee; or(2)information on the consumer included in the database established under section 637..(f)Bureau regulations or guidanceNot later than 30 days after the date of the enactment of this Act, the Director of the Bureau of Consumer Financial Protection shall issue rules or guidance, as appropriate, to carry out the requirements of this Act.VIIIProtections against identity theft, fraud, or a related crime801.Identity theft report definition(a)In generalParagraph (4) of section 603(q) of the Fair Credit Reporting Act (15 U.S.C. 1681a(q)(4)) is amended to read as follows:(4)Identity theft reportThe term identity theft report has the meaning given that term by rule of the Bureau, and means, at a minimum, a report—(A)that is a standardized affidavit that alleges that a consumer has been a victim of identity theft, fraud, or a related crime, or has been harmed by the unauthorized disclosure of the consumer’s financial or personally identifiable information, that was developed and made available by the Bureau; or(B)(i)that alleges an identity theft, fraud, or a related crime, or alleges harm from the unauthorized disclosure of the consumer’s financial or personally identifiable information;(ii)that is a copy of an official, valid report filed by a consumer with an appropriate Federal, State, or local law enforcement agency (including the United States Postal Inspection Service), or such other government agency deemed appropriate by the Bureau; and(iii)the filing of which subjects the person filing the report to criminal penalties relating to the filing of false information if the information in the report is actually false.. (b)RulemakingNot later than the end of the 2-year period beginning on the date of enactment of this Act, the Director of the Bureau of Consumer Financial Protection shall issue final rules to carry out the amendment made by subsection (a).802.Amendment to protection for files and credit records of protected consumers(a)Amendment to definition of fileSection 603(g) of the Fair Credit Reporting Act (15 U.S.C. 1681a(g)) is amended by inserting , except that such term excludes a record created pursuant to section 605A(j) after stored.(b)Amendment to protection for files and credit recordsSection 605A(j) of the Fair Credit Reporting Act (15 U.S.C. 1681c–1(j)) is amended—(1)in paragraph (1)—(A)in subparagraph (B)(ii), by striking an incapacitated person or a protected person and inserting a person; and(B)by amending subparagraph (E) to read as follows:(E)The term security freeze—(i)has the meaning given in subsection (i)(1)(C); and(ii)with respect to a protected consumer for whom the consumer reporting agency does not have a file, means a record that is subject to a security freeze that a consumer reporting agency is prohibited from disclosing to any person requesting the consumer report for the purpose of opening a new account involving the extension of credit.; and(2)in paragraph (4)(D), by striking a protected consumer or a protected consumer’s representative under subparagraph (A)(i) and inserting a protected consumer described under subparagraph (A)(ii) or a protected consumer’s representative.803.Enhancement to fraud alert protectionsSection 605A of the Fair Credit Reporting Act (15 U.S.C. 1681c–1) is amended—(1)in subsection (a)—(A)in the subsection heading, by striking One-Call and inserting 1-Year;(B)in paragraph (1)—(i)in the paragraph heading, by striking Initial alerts and inserting In general;(ii)by inserting or has been or is about to be harmed by the unauthorized disclosure of the consumer’s financial or personally identifiable information, after identity theft,;(iii)in subparagraph (A)—(I)by inserting (which period may be extended upon request of the consumer or such representative) after 1 year; and (II)by striking and at the end; (iv)in subparagraph (B)—(I)by inserting 1-year before fraud alert; and(II)by striking the period at the end and inserting ; and; and(v)by adding at the end the following new subparagraph:(C)upon the expiration of the period described in subparagraph (A) or any extension of such period, and in response to a direct request by the consumer or such representative, continue the fraud alert for a period of 1 additional year if the information asserted in this paragraph remains applicable.; and(C)in paragraph (2)—(i)in the paragraph heading, by inserting and credit or educational credit scores after reports;(ii)by inserting 1-year before fraud alert;(iii)in subparagraph (A), by inserting and credit score or educational credit score after file; and(iv)in subparagraph (B), by striking any request described in subparagraph (A) and inserting the consumer reporting agency includes the 1-year fraud alert in the file of a consumer;(2)in subsection (b)—(A)in the subsection heading, by striking Extended and inserting 7-Year;(B)in paragraph (1)—(i)in subparagraph (A), by inserting (which period may be extended upon request of the consumer or such representative) after 7-year period beginning on the date of such request; (ii)in subparagraph (B)—(I)by striking the 5-year period beginning on the date of such request and inserting such 7-year period (including any extension of such period); and(II)by striking and at the end;(iii)in subparagraph (C)—(I)by striking extended and inserting 7-year; and(II)by striking the period at the end and inserting ; and; and(iv)by adding at the end the following new subparagraph:(D)upon the expiration of such 7-year period or any extension of such period, and in response to a direct request by the consumer or such representative, continue the fraud alert for a period of 7 additional years if the consumer or such representative submits an updated identity theft report.; and(C)in paragraph (2)—(i)in the paragraph heading, by inserting and credit or educational credit scores after reports; and(ii)by amending subparagraph (A) to read as follows:(A)disclose to the consumer that the consumer may request a free copy of the file and credit score or educational credit score of the consumer pursuant to section 612(d) during each 12-month period beginning on the date on which the 7-year fraud alert was included in the file and ending on the date of the last day that the 7-year fraud alert applies to the consumer’s file; and;(3)in subsection (c)—(A)in paragraph (1), by inserting or educational credit score after credit score;(B)by redesignating paragraphs (1), (2), and (3), as subparagraphs (A), (B), and (C), respectively (and conforming the margins accordingly);(C)by striking Upon the direct request and inserting:(1)In generalUpon the direct request; and(D)by adding at the end the following new paragraph:(2)Access to free reports and credit or educational credit scoresIf a consumer reporting agency includes an active duty alert in the file of an active duty uniformed consumer, the consumer reporting agency shall—(A)disclose to the active duty uniformed consumer that the active duty uniformed consumer may request a free copy of the file and credit score or educational credit score of the active duty uniformed consumer pursuant to section 612(d), during each 12-month period beginning on the date that the activity duty alert is requested and ending on the date of the last day the active duty alert applies to the file of the active duty uniformed consumer; and(B)provide to the active duty uniformed consumer all disclosures required to be made under section 609, without charge to the consumer, not later than 3 business days after any request described in subparagraph (A).;(4)by amending subsection (d) to read as follows:(d)ProceduresEach consumer reporting agency described in section 603(p) shall include on the webpage required under subsection (i) policies and procedures to comply with this section, including policies and procedures—(1)that inform consumers of the availability of 1-year fraud alerts, 7-year fraud alerts, active duty alerts, and security freezes (as applicable);(2)that allow consumers to request 1-year fraud alerts, 7-year fraud alerts, and active duty alerts (as applicable) and to place, temporarily lift, or fully remove a security freeze in a simple and easy manner; and(3)for asserting in good faith a suspicion that the consumer has been or is about to become a victim of identity theft, fraud, or a related crime, or harmed by the unauthorized disclosure of the consumer’s financial or personally identifiable information, for a consumer seeking a 1-year fraud alert or security freeze.;(5)in subsection (e), by inserting 1-year or 7-year before fraud alert;(6)in subsection (f), by striking or active duty alert and inserting active duty alert, or security freeze (as applicable);(7)in subsection (g)—(A)by inserting or has been harmed by the unauthorized disclosure of the consumer’s financial or personally identifiable information, or to inform such agency of the consumer’s participation in credit restoration or rehabilitation under section 605C, 605D, or 605E, after identity theft,; and(B)by inserting or security freezes after request alerts;(8)in subsection (h)—(A)in paragraph (1)—(i)in the paragraph heading, by striking initial and inserting 1-year; and(ii)by striking initial and inserting 1-year each place such term appears; and(B)in paragraph (2)—(i)in the paragraph heading, by striking extended and inserting 7-year; and(ii)by striking extended and inserting 7-year each place such term appears; and(9)in subsection (i)(4)—(A)by striking subparagraphs (E) and (I); and(B)by redesignating subparagraphs (F), (G), (H), and (J) as subparagraphs (E), (F), (G), and (H), respectively. 804.Amendment to security freezes for consumer reports(a)In generalSection 605A(i) of the Fair Credit Reporting Act (15 U.S.C. 1681c–1(i)) is amended—(1)by amending the subsection heading to read as follows: Security freezes for consumer reports;(2)in paragraph (3)(E), by striking Upon receiving and all that follows through subparagraph (C), and inserting Upon receiving a direct request from a consumer for a temporary removal of a security freeze, a consumer reporting agency shall;(3)by adding at the end the following:(7)Relation to State lawThis subsection does not modify or supersede the laws of any State relating to security freezes or other similar actions, except to the extent those laws are inconsistent with any provision of this title, and then only to the extent of the inconsistency. For purposes of this subsection, a term or provision of a State law is not inconsistent with the provisions of this subsection if the term or provision affords greater protection to the consumer than the protection provided under this subsection as determined by the Bureau..(b)Amendment to webpage requirementsSection 605A(i)(6)(A) of the Fair Credit Reporting Act (15 U.S.C. 1681c–1(i)(6)(A)) is amended—(1)in clause (ii), by striking initial fraud alert and inserting 1-year fraud alert;(2)in clause (iii), by striking extended fraud alert and inserting 7-year fraud alert; and(3)in clause (iv), by striking fraud.(c)Amendment to exceptions for certain personsSection 605A(i)(4)(A) of the Fair Credit Reporting Act (15 U.S.C. 1681c–1(i)(4)(A)) is amended to read as follows:(A)A person, or the person’s subsidiary, affiliate, agent, subcontractor, or assignee with whom the consumer has, or prior to assignment had, an authorized account, contract, or debtor-creditor relationship for the purposes of reviewing the active account or collecting the financial obligation owed on the account, contract, or debt..(d)Effective dateThe amendments made by subsection (a) shall take effect on the date of the enactment of this Act.805.Clarification of information to be included with agency disclosuresSection 609(c)(2) of the Fair Credit Reporting Act (15 U.S.C. 1681g(c)(2)) is amended—(1)in subparagraph (B)—(A)by striking consumer reporting agency described in section 603(p) and inserting consumer reporting agency described in subsection (p) or (x) of section 603;(B)by striking the agency and inserting such an agency; and(C)by inserting and an Internet website address after hours; and(2)in subparagraph (E), by striking outdated under section 605 or and inserting outdated, required to be removed, or.806.Provides access to fraud records for victimsSection 609(e) of the Fair Credit Reporting Act (15 U.S.C. 1681g(e)) is amended—(1)in paragraph (1)—(A)by striking resulting from identity theft;(B)by striking claim of identity theft and inserting claim of fraudulent activity; and(C)by striking any transaction alleged to be a result of identity theft and inserting any fraudulent transaction;(2)in paragraph (2)(B)—(A)by striking identity theft, at the election of the business entity and inserting fraudulent activity;(B)by amending clause (i) to read as follows:(i)a copy of an identity theft report; or; and(C)by amending clause (ii) to read as follows:(ii)an affidavit of fact that is acceptable to the business entity for that purpose.;(3)in paragraph (3), by striking identity theft and inserting fraudulent activity;(4)by striking paragraph (8) and redesignating paragraphs (9) through (13) as paragraphs (8) through (12), respectively; and(5)in paragraph (10) (as so redesignated), by striking or a similar crime and inserting , fraud, or a related crime.807.Required Bureau to set procedures for reporting identity theft, fraud, and other related crimeSection 621(f)(2) of the Fair Credit Reporting Act (15 U.S.C. 1681s(f)(2)) is amended—(1)in the paragraph heading, by striking Model form and inserting Standardized affidavit;(2)by striking The Commission and inserting The Bureau;(3)by striking model form and inserting standardized affidavit;(4)by inserting after identity theft the following: , fraud, or a related crime, or otherwise are harmed by the unauthorized disclosure of the consumer’s financial or personally identifiable information,; and(5)by striking fraud. and inserting identity theft, fraud, or other related crime. Such standardized affidavit and procedures shall not include a requirement that a consumer obtain a police report..808.Establishes the right to free credit monitoring and identity theft protection services for certain consumers(a)Enforcement of credit monitoring for servicemembers(1)In generalSubsection (k) of section 605A (15 U.S.C. 1681c–1(a)) is amended by striking paragraph (4).(2)Effective dateThis subsection and the amendment made by this subsection shall take effect on the date of the enactment of this Act.(b)Free credit monitoring and identity theft protection services for certain consumersSubsection (k) of section 605A (15 U.S.C. 1681c–1), is amended to read as follows:(k)Credit monitoring and identity theft protection services(1)In generalUpon the direct request of a consumer, a consumer reporting agency described in section 603(p) that maintains a file on the consumer and has received appropriate proof of the identity of the requester (as described in section 1022.123 of title 12, Code of Federal Regulations) shall provide the consumer with credit monitoring and identity theft protection services not later than 1 business day after receiving such request sent by postal mail, toll-free telephone, or secure electronic means as established by the agency.(2)Fees(A)Classes of consumersThe Bureau may establish classes of consumers eligible to receive credit monitoring and identity theft protection services free of charge.(B)No feeA consumer reporting agency described in section 603(p) may not charge a consumer a fee to receive credit monitoring and identity theft protection services if the consumer or a representative of the consumer—(i)asserts in good faith a suspicion that the consumer has been or is about to become a victim of identity theft, fraud, or a related crime, or harmed by the unauthorized disclosure of the consumer’s financial or personally identifiable information;(ii)is unemployed and intends to apply for employment in the 60-day period beginning on the date on which the request is made;(iii)is a recipient of public welfare assistance;(iv)is an active duty uniformed consumer or a member of the National Guard (as defined in section 101(c) of title 10, United States Code);(v)is 65 years of age or older; or(vi)is a member of a class established by the Bureau under subparagraph (A).(3)Bureau rulemakingThe Bureau shall issue regulations—(A)to define the scope of credit monitoring and identity theft protection services required under this subsection; and(B)to set a fair and reasonable fee that a consumer reporting agency may charge a consumer (other than a consumer described under paragraph (2)(B)) for such credit monitoring and identity theft protection services.(4)Relation to State lawThis subsection does not modify or supersede of the laws of any State relating to credit monitoring and identity theft protection services or other similar actions, except to the extent those laws are inconsistent with any provision of this title, and then only to the extent of the inconsistency. For purposes of this subsection, a term or provision of a State law is not inconsistent with the provisions of this subsection if the term or provision affords greater protection to the consumer than the protection provided under this subsection as determined by the Bureau.. (c)RulemakingNot later than the end of the 2-year period beginning on the date of enactment of this Act, the Director of the Bureau of Consumer Financial Protection shall issue final rules to carry out the amendment made by subsection (b).809.Ensures removal of inquiries resulting from identity theft, fraud, or other related crime from consumer reportsSection 605(a) of the Fair Credit Reporting Act (15 U.S.C. 1681c(a)), as amended by section 403, is further amended by adding at the end the following:(17)Information about inquiries made for a credit report based on requests that the consumer reporting agency verifies were initiated as the result of identity theft, fraud, or other related crime..IXMiscellaneous901.DefinitionsSection 603 of the Fair Credit Reporting Act (15 U.S.C. 1681a), as amended by section 302, is further amended by adding at the end the following:(dd)Definitions related to days(1)Calendar day; dayThe term calendar day or day means a calendar day, excluding any federally recognized holiday.(2)Business dayThe term business day means a day between and including Monday to Friday, and excluding any federally recognized holiday..902.Technical correction related to risk-based pricing noticesSection 615(h)(8) of the Fair Credit Reporting Act (15 U.S.C. 1681m) is amended—(1)in subparagraph (A), by striking this section and inserting this subsection; and(2)in subparagraph (B), by striking This section and inserting This subsection.903.FCRA findings and purpose; voids certain contracts not in the public interest(a)FCRA findings and purposeSection 602 of the Fair Credit Reporting Act (15 U.S.C. 1681(a)) is amended—(1)in subsection (a)—(A)by amending paragraph (1) to read as follows:(1)Many financial and non-financial decisions affecting consumers’ lives depend upon fair, complete, and accurate credit reporting. Inaccurate and incomplete credit reports directly impair the efficiency of the financial system and undermine the integrity of using credit reports in other circumstances, and unfair credit reporting and credit scoring methods undermine the public confidence which is essential to the continued functioning of the financial services system and the provision of many other consumer products and services.; and(B)in paragraph (4), by inserting after agencies the following: , furnishers, and credit scoring developers; and(2)in subsection (b)—(A)by striking It is the purpose of this title to require and inserting the following: The purpose of this title is the following:(1)To require; and(B)by adding at the end the following:(2)To prohibit any practices and procedures with respect to credit reports and credit scores that are not in the public interest..(b)Voiding of certain contracts not in the public interestThe Fair Credit Reporting Act (15 U.S.C. 1681 et seq.), as amended by section 703, is further amended—(1)by adding at the end the following new section:634.Voiding of certain contracts not in the public interest(a)In generalAny provision contained in a contract that requires a person to not follow a provision of this title, that is against the public interest, or that otherwise circumvents the purposes of this title shall be null and void.(b)Rule of constructionNothing in subsection (a) shall be construed as affecting other provisions of a contract that are not described under subsection (a).; and(2)in the table of contents for such Act, by inserting after the item relating to section 633 the following new item:634. Voiding of certain contracts not in the public interest.. 904.GAO study on the use of credit in housing determinations(a)StudyThe Comptroller General of the United States shall carry out a study of the use of consumer reports and credit scores in housing determinations to determine whether consumer reports or credit scores are being used as tools to perform the equivalent of banned red-lining.(b)Contents of studyIn carrying out the study required under subsection (a), the Comptroller General shall—(1)examine both rental applications and mortgage applications; and(2)include a demographic breakdown by race, gender, age, sexual orientation, city/suburban/rural, socioeconomic status, and any other demographic that the Comptroller General determines appropriate.(c)ReportThe Comptroller General shall issue a report to the Congress containing all findings and determinations made in carrying out the study required under subsection (a). 905.GAO study on the effects of credit scores impacted by a student borrower’s defaulted or delinquent private education loan(a)StudyThe Comptroller General of the United States shall carry out a study on how credit scores impacted by a student borrower’s defaulted or delinquent private education loan impacts applying for future loans, including information on the treatment of different demographic populations.(b)ReportThe Comptroller General shall issue a report to the Congress containing all findings and determinations made in carrying out the study required under subsection (a).906.GAO study on consumer reporting agency compliance with consent orders(a)StudyThe Comptroller General of the United States shall carry out a study of the compliance by consumer reporting agencies that compile and maintain files on consumers on a nationwide basis with consent orders, and the impact such compliance has on consumers.(b)ReportNot later than the end of the 180-day period beginning on the date of enactment of this Act, the Comptroller General shall issue a report to the Committee on Financial Services of the House of Representatives and the Committee on Banking, Housing, and Urban Affairs of the Senate containing all findings and determinations made in carrying out the study required under subsection (a).(c)DefinitionsIn this section, the terms consumer and consumer reporting agency that compiles and maintains files on consumers on a nationwide basis have the meaning given those terms, respectively, under section 603 of the Fair Credit Reporting Act. 907.Protections for active duty uniformed consumer(a)DefinitionsSection 603 of the Fair Credit Reporting Act (15 U.S.C. 1681a) is amended—(1)in subsection (q), by amending paragraph (1) to read as follows:(1)Active duty uniformed consumerThe term active duty uniformed consumer means a consumer who is—(A)in military service and on active service (as defined in section 101(d) of title 10, United States Code); or(B)a member of the uniformed services (as defined in section 101(a) of title 10, United States Code) who is not a member of the armed forces and is on active service.; and(2)by inserting after subsection (dd) (as added by section 901) the following:(ii)Extended active duty uniformed consumerThe term extended active duty uniformed consumer means an active duty uniformed consumer that is deployed—(1)in a combat zone (as defined under section 112(c) of the Internal Revenue Code of 1986); or(2)aboard a United States vessel..(b)Prohibition on including certain adverse information in consumer reportsSection 605 of the Fair Credit Reporting Act (15 U.S.C. 1681c) is amended—(1)in subsection (a), as amended by section 809, by adding at the end the following:(19)Any item of adverse information about a consumer, if the action or inaction that gave rise to the item occurred while the consumer was an extended active duty uniformed consumer.; and(2)by inserting after subsection (h) (as added by section 705) the following:(i)Notice of status as an extended active duty uniformed consumerWith respect to an item of adverse information about a consumer, if the action or inaction that gave rise to the item occurred while the consumer was an extended active duty uniformed consumer, the consumer may provide appropriate proof, including official orders, to a consumer reporting agency that the consumer was an extended active duty uniformed consumer at the time such action or inaction occurred. The consumer reporting agency shall promptly delete that item of adverse information from the file of the consumer and notify the consumer and the furnisher of the information of the deletion..(c)Communications between the consumer and consumer reporting agenciesSection 605A of the Fair Credit Reporting Act (15 U.S.C. 1681c–1) is amended—(1)in subsection (c), as amended by section 803, by adding at the end the following:(2)Negative information alertAny time a consumer reporting agency receives an item of adverse information about a consumer, if the consumer has provided appropriate proof that the consumer is an extended active duty uniformed consumer, the consumer reporting agency shall promptly notify the consumer—(A)that the agency has received such item of adverse information, along with a description of the item; and(B)the method by which the consumer can dispute the validity of the item.(3)Contact information for extended active duty uniformed consumersWith respect to any consumer that has provided appropriate proof to a consumer reporting agency that the consumer is an extended active duty uniformed consumer, if the consumer provides the consumer reporting agency with separate contact information to be used when communicating with the consumer while the consumer is an extended active duty uniformed consumer, the consumer reporting agency shall use such contact information for all communications while the consumer is an extended active duty uniformed consumer.; and(2)in subsection (e), by amending paragraph (3) to read as follows:(3)subparagraphs (A) and (B) of subsection (c)(1), in the case of a referral under subsection (c)(1)(C)..(d)Conforming amendmentThe Fair Credit Reporting Act (15 U.S.C. 1681 et seq.) is amended by striking active duty military each place such term appears and inserting active duty uniformed. (e)Sense of CongressIt is the sense of Congress that any person making use of a consumer report containing an item of adverse information should, if the action or inaction that gave rise to the item occurred while the consumer was an extended active duty uniformed consumer, take such fact into account when evaluating the creditworthiness of the consumer. 908.Positive credit reporting permitted(a)In generalSection 623 of the Fair Credit Reporting Act (15 U.S.C. 1681s–2), as amended by section 103, is further amended by adding at the end the following new subsection:(g)Full-File credit reporting(1)In generalSubject to the requirements of paragraphs (2) through (5) and notwithstanding any other provision of law, a person that has obtained the written authorization of a consumer may furnish to a consumer reporting agency information relating to the performance of a consumer in making payments—(A)under a lease agreement with respect to a dwelling; or(B)pursuant to a contract for services provided by a utility or telecommunication firm.(2)Limitations(A)Withheld payments due to habitability or sanitary conditionsNo person shall furnish or threaten to furnish negative information relating to the performance of a consumer in making payments under a lease agreement with respect to a dwelling if the consumer has withheld payment pursuant to—(i)any right or remedy for breach of the warranty of habitability; or(ii)any violation of a Federal, State, or municipal law, code, or regulation regarding sanitary conditions.(B)Services provided by a utility or telecommunication firmInformation about a consumer’s usage of any services provided by a utility or telecommunication firm may be furnished to a consumer reporting agency only to the extent that such information relates to—(i)payment by the consumer for such services; or(ii)other terms of the provision of such services to the consumer, including any deposit, discount, or conditions for interruption or termination of such services.(3)Payment planA utility or telecommunication firm may not report payment information to a consumer reporting agency with respect to an outstanding balance of a consumer as late if—(A)the utility or telecommunication firm and the consumer have entered into a payment plan (including a deferred payment agreement, an arrearage management program, or a debt forgiveness program) with respect to such outstanding balance; and(B)the consumer is meeting the obligations of the payment plan, as determined by the utility or telecommunication firm.(4)Prohibition on use by debt collectorsA debt collector (as defined in section 803(6) of the Fair Debt Collection Practices Act) may not use the information described in paragraph (1).(5)Relation to State lawNotwithstanding section 625, this subsection shall not preempt any law of a State with respect to furnishing to a consumer reporting agency information relating to the performance of a consumer in making payments pursuant to a lease agreement with respect to a dwelling or a contract for a utility or telecommunications service. For purposes of this paragraph, the term law of a State shall include all laws, decisions, rules, regulations, or other State action having the effect of law, as issued by a State, any political subdivisions thereof, or any agency or instrumentality of either the State or a political subdivision thereof.(6)Utility or telecommunication firm definedIn this subsection, the term utility or telecommunication firm—(A)means an entity that provides utility services to the public through pipe, wire, landline, wireless, cable, or other connected facilities, or radio, electronic, or similar transmission (including the extension of such facilities); and(B)includes an entity that provides natural gas or electric service to consumers..(b)GAO study and reportNot later than 2 years after the date of enactment of this Act, the Comptroller General of the United States shall submit to Congress a report on the impact on consumers of furnishing information pursuant to subsection (g) of section 623 of the Fair Credit Reporting Act (15 U.S.C. 1681s–2), as added by subsection (a). 909.Sense of CongressIt is the sense of Congress that efforts to enhance cybersecurity and implement routine security updates of databases maintained by the nationwide consumer reporting agencies that contain sensitive consumer data, including the credit history and personal information of millions of Americans, is critical to the national interest of the United States. 910.Cybersecurity supervision and examination of large consumer reporting agencies(a)In generalThe Fair Credit Reporting Act (15 U.S.C. 1681 et seq.), as amended by section 706, is further amended by adding at the end the following:638.Cybersecurity supervision and examination of large consumer reporting agencies(a)In generalConsumer reporting agencies described under section 603(p) shall be subject to cybersecurity supervision and examination by the Bureau.(b)Minimum training requirementsConsumer reporting agencies described under section 603(p) shall meet minimum training and ongoing certification requirements with respect to cybersecurity at regular intervals, as established by the Director of the Bureau..(b)Clerical amendmentThe table of contents of the Fair Credit Reporting Act, as amended by section 706, is further amended by adding at the end the following:638. Cybersecurity supervision and examination of large consumer reporting agencies..Passed the House of Representatives January 29, 2020.Cheryl L. Johnson,Clerk